     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 1 of 74




1    Brent P. Ray (pro hac vice forthcoming)
     Andrew J. Chinsky (pro hac vice forthcoming)
2    KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
3    Chicago, Illinois 60654
     T: +1 312 995 6333
4    F: +1 312 995 6330
     Email: bray@kslaw.com
5           achinsky@kslaw.com
6    Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
7    PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
8    Phoenix, AZ 85012-2788
     T: +1 602 351 8085
9    F: +1 602 648 7085
     Email: dbarr@perkinscoie.com
10          jhowe@perkinscoie.com
11   Counsel for Plaintiffs and the Class
12
                             UNITED STATES DISTRICT COURT
13
                                     DISTRICT OF ARIZONA
14
      D.H., by and through his mother, Janice   )
15    Hennessy-Waller; and John Doe, by his     )
      guardian and next friend, Susan Doe, on   )   No.
16    behalf of themselves and all others       )
      similarly situated,                       )   EXPERT DECLARATION OF
17                                              )   LOREN S. SCHECHTER, M.D.
                           Plaintiffs,          )   IN SUPPORT OF PLAINTIFFS’
18                                              )   MOTION FOR PRELIMINARY
             vs.                                )   INJUNCTION
19                                              )
      Jami Snyder, Director of the Arizona      )
20    Health Care Cost Containment System,      )
      in her official capacity,                 )
21                                              )
                           Defendant.           )
22                                              )
23
24
25
26
27
28
         Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 2 of 74




1    I, Loren S. Schechter, M.D., declare as follows:
2
              1.       My name is Loren S. Schechter, M.D. I am a board certified plastic surgeon.
3
4    I specialize in performing gender confirming surgeries (including chest reconstruction

5    surgeries, genital reconstruction surgeries, and other procedures to feminize or
6
     masculinize the body, as described in more detail below),1 and I am a recognized expert
7
8    in this field.

9             2.       I have been retained by counsel for Plaintiffs in the above-captioned lawsuit
10
     to provide an expert opinion on the standards of care for treating individuals diagnosed
11
     with gender dysphoria. In particular, I have been asked whether: (1) male chest
12
13   reconstruction surgeries are a safe, effective, and medically accepted treatment for gender
14   dysphoria experienced by transgender individuals, including adolescents up to age 21; and
15
     (2) a categorical exclusion on Medicaid coverage for gender confirming surgeries violates
16
17   the prevailing standards of care for treating transgender adolescents who have been

18   diagnosed with gender dysphoria. In addition, counsel for Plaintiffs have requested that I
19
     evaluate whether chest reconstruction surgery would be a safe and effective treatment for
20
21   D.H. and John Doe.

22            3.       I have personal knowledge of the matters stated in this declaration.
23
24   1
       I refer to this family of procedures as gender-confirmation or gender-affirming surgeries because they are one of
     the therapeutic tools used to enable people to live in accordance with their gender identities. None of the myriad
25   other labels I’ve heard for these procedures—sex-reassignment surgery, gender-reassignment surgery, and sex-
     change operation, to name a few—is as accurate when it comes to describing what is actually taking place. Most, if
26   not all, the other names used for these procedures suggest that a person is making a choice to switch genders, or that
     there is a single “surgery” involved. From the hundreds of discussions I have had with patients over the years,
27   nothing could be further from the truth. This is not about choice; it’s about using one or more surgical procedures as
     therapeutic tools to improve a patient’s functioning and enable people to live authentically.
28
              EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                               MOTION FOR PRELIMINARY INJUNCTION
                                                -1-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 3 of 74




1                                 Background and Qualifications

2           4.     The information provided regarding my professional background,
3
     experiences, publications, and presentations are detailed in my curriculum vitae. A true
4
     and correct copy of my CV is attached as Exhibit A.
5
6           5.     I received my medical degree from the University of Chicago, Pritzker
7    School of Medicine. I completed my residency and chief residency in plastic and
8
     reconstructive surgery and a fellowship in reconstructive microsurgery at the University
9
10   of Chicago Hospitals.

11          6.     I am currently a Clinical Professor of Surgery at the University of Illinois at
12
     Chicago and an attending surgeon at Rush University Medical Center in Chicago. I also
13
14   maintain a clinical practice in plastic surgery in Illinois where I treat patients from around

15   the world.
16
            7.     I have been performing gender confirming surgeries for over 20 years. For
17
     the past four or five years, I have been performing approximately 150 gender confirming
18
19   procedures every year. I have performed over 1,000 gender confirming surgeries during
20   my medical career. Currently, approximately 90-95 percent of the patients in my clinical
21
     practice are transgender individuals seeking gender confirmation surgeries. Of my patients
22
23   who are seeking gender confirmation surgeries, about 50 percent are transgender men, and

24   about two-thirds of those individuals are seeking male chest reconstruction surgery. I
25
     perform gender confirming procedures on patients ranging from age 14 to age 75.
26
27
28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                              -2-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 4 of 74




1           8.     In 2014 there was a large increase in patients seeking gender-affirming

2    surgery as both Medicare and many private health plans removed their coverage
3
     restrictions for those surgical treatments. I began to see more adolescent patients after
4
     2014, and over the last three or four years, adolescent patients have become quite common.
5
6    At this time, approximately 15-20 percent of the top surgeries I perform for transgender
7    men are performed on patients under age 21. I have performed about 100-150 top surgeries
8
     for patients under age 21 to date, and that number continues to grow. Currently, such
9
10   surgeries constitute a significant part of my practice.

11          9.     I was a contributing author to the Seventh Version (current) of the World
12
     Professional Association for Transgender Health’s (WPATH) Standards of Care for the
13
14   Health of Transsexual, Transgender, and Gender-Nonconforming People (hereafter,

15   “WPATH SOC”). In particular, I wrote the section focused on the relationship of the
16
     surgeon with the treating mental health professional and the physician prescribing
17
     hormone therapy. WPATH is in the midst of drafting the eighth version of the WPATH
18
19   SOC. I am the co-lead on the surgical and postoperative care chapter in the eighth version.
20          10.    The WPATH SOC provides clinical guidance for health professionals based
21
     on the best available science and expert professional consensus. The purpose of the
22
23   WPATH SOC is to assist health providers in delivering medical care to transgender people

24   to provide them with safe and effective treatment for gender dysphoria, in order to
25
     maximize their overall health, psychological well-being, and self-fulfillment.
26
27
28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                              -3-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 5 of 74




1           11.    In addition, I have written a number of peer-reviewed journal articles and

2    chapters in professional textbooks about gender confirmation surgeries. In 2016, I
3
     published Surgical Management of the Transgender Patient, the first surgical atlas (a
4
     reference guide for surgeons on how to perform surgical procedures using safe, well-
5
6    established techniques) dedicated to gender confirming surgeries. I published a second
7    book, Gender Confirmation Surgery, Principles and Techniques for an Emerging Field,
8
     earlier this year. A full and complete list of my publications is included in my CV.
9
10          12.    I am a guest reviewer for several peer-reviewed medical journals, including

11   the Journal of Plastic and Reconstructive Surgery, the Journal of Reconstructive
12
     Microsurgery, the Journal of the American College of Plastic Surgeons, the Journal of
13
14   Plastic and Reconstructive Surgery, The Journal of Plastic and Aesthetic Research, and

15   the Journal of Sexual Medicine. I also serve on the editorial board of both Transgender
16
     Health and the International Journal of Transgender Health. Each of these publications
17
     is a peer-reviewed medical journal. A full and complete list of my reviewerships and
18
19   editorial roles is included in my CV.
20          13.    I am actively involved in training other surgeons to perform gender
21
     confirming surgeries. In 2017, I started the surgical fellowship in gender surgery, now
22
23   placed at Rush University Medical Center in Chicago. I am also the Medical Director of

24   the Center for Gender Confirmation Surgery at Weiss Memorial Hospital. In addition, I
25
     am the site director for a fellowship in reconstructive urology and gender surgery at Weiss
26
27
28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                              -4-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 6 of 74




1    Memorial Hospital, under the auspices of the Department of Urology at the University of

2    Illinois at Chicago.
3
            14.    I have given dozens of public addresses, seminars, and lectures on gender
4
     confirming surgery, including many through the American Society of Plastic Surgeons. I
5
6    have also taught a number of courses through WPATH’s Global Education Initiative,
7    which provides training courses toward a member certification program in transgender
8
     health for practitioners around the world. In addition, in 2018, I co-directed the first live
9
10   surgery course in gender confirming procedures at Mount Sinai Hospital in New York

11   City. Also, in 2018, I presented on “Gender Dysphoria Across Development:
12
     Multidisciplinary Perspectives on the Evidence, Ethics, and Efficacy of Gender
13
14   Transition, Gender Confirming Care in Adolescence: Evidence, Timing, Options, and

15   Outcomes,” at the American Academy of Child and Adolescent Psychiatry’s 65th Annual
16
     Meeting in Seattle. In 2019, I directed the inaugural Gender Affirming Breast, Chest, and
17
     Body Master Class for the American Society of Plastic Surgeons. This Master Class
18
19   included a panel on surgeries for adolescents.
20          15.    I am also a former member of the Board of Governors of the American
21
     College of Surgeons and a current member of the Board of Directors of WPATH.
22
23          16.    I am being compensated at an hourly rate of $400/hour plus expenses for

24   my time spent preparing this declaration and providing local testimony (including
25
     deposition or providing hearing testimony by telephone or video-teleconference). My
26
27
28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                              -5-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 7 of 74




1    compensation does not depend on the outcome of this litigation, the opinions I express, or

2    the testimony I may provide.
3
            17.     In the previous four years, I have given expert testimony by declaration on
4
     behalf of the plaintiff in Edmo v. Idaho Dept. of Corrs. in the U.S. District Court for the
5
6    District of Idaho; for the plaintiffs in Flack v. Wisconsin Dept. of Health Servs. in the U.S.
7    District Court for the Western District of Wisconsin; for the plaintiff in Bruce v. South
8
     Dakota in the U.S. District Court for the District of South Dakota; for the plaintiff in
9
10   Fletcher v. State of Alaska in the U.S. District Court for the District of Alaska; for the

11   plaintiff in Lange v. Houston County Georgia in the U.S. District Court for the Middle
12
     District of Georgia; for the plaintiff in Being v. Crum in the U.S. District Court for the
13
14   District of Alaska; for the plaintiffs in Boyden v. State of Wisconsin in the U.S. District

15   Court for the Western District of Wisconsin; for the defendant in Royin Herrin v. Crane
16
     in the Superior Court of California for the County of San Francisco; and for the plaintiff
17
     in Paige v. Maercks in Florida Circuit Court. I do not remember giving expert testimony
18
19   at a trial or at a deposition in any other case in the last four years.
20                                         Basis for Opinions
21
            18.     My opinions contained in this report are based on: (1) my clinical experience
22
23   as a surgeon performing gender confirming surgeries for patients, including adolescents

24   and young adults; (2) my knowledge of the peer-reviewed research, including my own,
25
     regarding gender confirming surgeries, which reflects the clinical advancements in these
26
27   procedures and the corresponding growth in research related to their safety and

28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                              -6-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 8 of 74




1    effectiveness in treating gender dysphoria; (3) my work as a contributing author of the

2    WPATH SOC; (4) my work as an author and teacher of surgical techniques used in gender
3
     confirming surgeries; (5) my review of the statements provided by Tamar Reed, Dr.
4
     Andrew Cronyn, and Dr. Mischa Cohen Peck, and medical records from the office of Dr.
5
6    Veenod Chulani; and (6) my surgical consultations with D.H. and John Doe, which I
7    performed virtually due to the coronavirus pandemic.
8
                                            Discussion
9
10                      Background on Gender Identity and Gender Dysphoria

11          19.    Many transgender individuals experience gender dysphoria at some point in
12
     their lives. Gender dysphoria is defined as distress caused by a discrepancy between a
13
14   person’s gender identity and that person’s primary and/or secondary sexual

15   characteristics.
16
            20.    Gender dysphoria is a serious medical condition recognized by the
17
     International Classification of Diseases-10 (ICD-10) and the Diagnostic and Statistical
18
19   Manual of Mental Disorders (DSM-V) published by the American Psychiatric
20   Association. Individuals diagnosed with gender dysphoria have an intense and persistent
21
     discomfort with the primary and/or secondary sex characteristics of the sex they were
22
23   assigned at birth.

24          21.    If untreated, gender dysphoria can lead to debilitating anxiety and
25
     depression, as well as serious incidents of self-harm, including self-mutilation, suicide
26
27   attempts, and suicide.

28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                              -7-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 9 of 74




1          22.    Appropriate medical care, including mental health services, hormone

2    therapy, and gender confirming surgeries, can help alleviate gender dysphoria. Gender
3
     confirming surgeries, which bring a person’s body into better alignment with their gender
4
     identity, have been shown to be an effective treatment for gender dysphoria.
5
6       Gender Confirming Surgeries are Standard, Medically Accepted Treatments for
        Gender Dysphoria and Are Medically Necessary for Many Transgender People
7
8          23.    The World Professional Association for Transgender Health is a non-profit
9    professional and educational organization devoted to transgender health. WPATH’s
10
     mission is “to promote evidence-based care, education, research, public policy, and
11
12   respect in transgender health.” WPATH, Mission and Vision, https://www.wpath.org/

13   about/mission-and-vision.
14
           24.    WPATH publishes Standards of Care for the Health of Transsexual,
15
     Transgender, and Gender Nonconforming People. The WPATH SOC are based on the
16
17   best available scientific evidence and professional consensus of experts in the many
18   disciplines involved in working with transgender patients.
19
           25.    WPATH published the first version of the standards of care in 1979. The
20
21   guidelines have since been updated, the most current version being the seventh edition.
22   These updates reflect the significant advances made in the understanding, management,
23
     and care of transgender individuals.
24
25         26.    The WPATH SOC are widely recognized guidelines for the clinical

26   management of transgender individuals with gender dysphoria and have been adopted by
27
     many major associations of healthcare professionals in the United States. Surgeons who
28
           EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                            MOTION FOR PRELIMINARY INJUNCTION
                                             -8-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 10 of 74




1    regularly treat individuals experiencing gender dysphoria, including myself, practice in

2    accordance with the WPATH SOC.
3
            27.    As indicated in the WPATH SOC, the only safe and effective treatment
4
     options for gender dysphoria include psychotherapy, hormone therapy to feminize or
5
6    masculinize the body, and various surgical procedures to align a person’s primary and/or
7    secondary sex characteristics with the person’s gender identity. (SOC at 9-10).
8
            28.    Surgery is often the last and most considered of the treatment options.
9
10   Evidence shows that while some transgender individuals do not require surgery, “for many

11   others surgery is essential and medically necessary to alleviate their gender dysphoria. For
12
     the latter group, relief from gender dysphoria cannot be achieved without modification of
13
14   their primary and/or secondary sex characteristics to establish greater congruence with

15   their gender identity.” (SOC at 54-55).
16
            29.    Chest surgery to treat gender dysphoria is a medically necessary
17
     reconstructive procedure. As discussed further below, some procedures to treat gender
18
19   dysphoria are similar to other reconstructive procedures performed for other diagnoses
20   (e.g., breast cancer). No particular surgery is inherently cosmetic or inherently
21
     reconstructive; rather, the underlying diagnosis determines whether the procedure is
22
23   considered cosmetic or reconstructive. Because these medically necessary procedures

24   significantly alleviate gender dysphoria and ensure transgender individuals can live in a
25
     manner more consistent with their gender identity, the professional medical consensus
26
27   recognizes that these are appropriately categorized as reconstructive procedures.

28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                              -9-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 11 of 74




1           30.    The current version of the WPATH standards of care recognizes male chest

2    reconstruction surgery is medically necessary for many transgender young people under
3
     eighteen. As with all medical care, the standards recommend that clinicians take a case-
4
     by-case approach to evaluate whether and when the procedure is medically necessary for
5
6    a particular patient. (SOC at 21). Beyond those recommendations, the standards of care
7    have general criteria for initiation of surgical treatment. For individuals seeking male chest
8
     reconstruction, the criteria are:
9
10                 • The patient has the capacity to make fully informed decisions and to

11                     consent for treatment;
12
                   • If the patient has other significant medical or mental health concerns,
13
14                     they are reasonably well-controlled prior to surgery; and

15                 • The patient has a referral from at least one mental health professional
16
                       documenting the patient’s necessity and preparedness for male chest
17
18                     reconstruction surgery. (SOC at 59).

19          31.    The Endocrine Society – the leading professional organization devoted to
20
     research on hormones and the clinical practice of endocrinology – has also issued clinical
21
     guidelines for the treatment of transgender individuals. Wylie C Hembree et al., Endocrine
22
23   Treatment of Gender-Dysphoric/Gender-Incongruent Persons: An Endocrine Society
24   Clinical Practice Guideline, 102 J. Clin. Endocrinology & Metabolism 3869 (2017). The
25
     guidelines indicate that for many transgender individuals, gender confirming surgery is a
26
27   necessary and effective treatment. Id. The guidelines also specify that there is no specific

28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -10-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 12 of 74




1    age requirement for “breast surgery for transgender males,” but rather recommend that

2    clinicians “determine the timing of [such surgery] based upon the physical and mental
3
     health status of the individual.” Id.
4
             32.      The broader medical community, including the American Medical
5
6    Association, American Academy of Pediatrics, and American College of Obstetricians
7    and Gynecologists, explicitly recognizes that gender confirming surgery is standard,
8
     appropriate, and necessary treatment for many adolescents with gender dysphoria.
9
10         Chest Reconstruction Surgeries are Safe and Effective Treatment for Gender
                  Dysphoria, Including for Many Adolescents and Young Adults
11
12           33.      The available peer-reviewed literature concludes that when performed in

13   accordance with the prevailing standards of care, male chest reconstruction surgery is safe
14
     and effective in alleviating gender dysphoria, including in adolescents.
15
             34.      For example, a recent study in JAMA Pediatrics concluded that: “Chest
16
17   dysphoria was high among presurgical transmasculine youth, and surgical intervention
18   positively affected both minors and young adults.”2 Another study found that transgender
19
     men who received chest reconstruction experienced few clinical complications and were
20
21   overwhelmingly satisfied with their surgical outcomes; that study included patients ages
22   15 to 71.3 Yet another peer-reviewed study of transgender men ages 18 and older who
23
24
25
26   2
       Olson-Kennedy, J. et al., (2018). Chest Reconstruction and Chest Dysphoria in Transmasculine Minors and Young
     Adults, JAMA Pediatrics, 172(5), 431-436.
27   3
       Frederick, M. et al., (2017), Chest Surgery in Female to Male Transgender Individuals, Annals of Plastic Surgery,
     78(3), 249-253.
28
             EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                              MOTION FOR PRELIMINARY INJUNCTION
                                              -11-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 13 of 74




1    received chest reconstruction found that the procedure improved psychosocial well-being

2    and physical well-being among participants.4
3
             35.      Prior to undergoing chest reconstruction, transgender men often use
4
     constrictive materials to bind their chest. Binding can cause any number of health issues.
5
6    People may have difficulty maintaining a healthy body weight and body mass index when
7    they have a large amount of chest tissue. Binding may interfere with their breathing and,
8
     as a result, their ability to exercise. Binding also stretches the skin and can cause rashes
9
10   and skin irritation. One of the many benefits of top surgery is that individuals no longer

11   need to engage in binding. Typically, the longer someone has been binding, the more
12
     likely it is that male chest reconstruction surgery for that person will require longer
13
14   incisions and free nipple and areolar grafting techniques. This results in more visible

15   scarring and has a higher likelihood of permanent loss of nipple and areolar sensation.
16
             36.      When performing gender confirming surgery, surgeons use many of the
17
     same procedures that they use to treat other medical conditions. For example, surgeons
18
19   regularly perform mastectomies and chest/breast reconstruction to treat individuals with
20   cancer, or a genetic predisposition to cancer (BRCA 1, 2 genes in the case of prophylactic
21
     mastectomy).
22
23
24
     4
       Agarwal, C. et al., (2018). Quality of life improvement after chest wall masculinization in female-to-male
25   transgender patients: A prospective study using the BREAST-Q and Body Uneasiness Test, 71, 651-657. See also
     Van de Grift, T., et al., (2017). Surgical Indications and Outcomes of Mastectomy in Transmen: A Prospective
26   Study of Technical and Self-Reported Measures. Plastic and Reconstructive Surgery, 140(3), 415e-424e.
     doi:10.1097/PRS.0000000000003607 (similar findings); Berry, M.G. et al., (2012). Female-to-male transgender
27   chest reconstruction: A large consecutive, single-surgeon experience. Journal of Plastic, Reconstructive & Aesthetic
     Surgery 65, 711-719 (same).
28
             EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                              MOTION FOR PRELIMINARY INJUNCTION
                                              -12-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 14 of 74




1           37.    When billing insurers for reimbursement, health care providers use Current

2    Procedural Terminology (CPT) codes, which are developed and maintained by the
3
     American Medical Association. The same code or codes may apply to a particular
4
     procedure regardless of whether the procedure is performed on a transgender patient or a
5
6    nontransgender patient. For example, a subcutaneous mastectomy may be performed for
7    a nontransgender woman to reduce her risk of breast cancer or for a transgender man with
8
     gender dysphoria. The same CPT code is used for both procedures.
9
10                     Clinical Evaluations of Plaintiffs D.H. and John Doe

11          38.    When a patient is referred to me for male chest reconstruction surgery, my
12
     role is to assess whether the procedure will be safe and effective for the patient, review
13
14   the risk, benefits, and options, determine which surgical techniques are appropriate for the

15   patient based on their body habitus and goals/expectations, and obtain their informed
16
     consent (or assent) for surgery. In accordance with the WPATH guidelines (and general
17
     principles of surgical care), I discuss with the patient: the different surgical techniques
18
19   available; the advantages and disadvantages of each technique; the limitations of a
20   procedure to achieve “ideal” results; and the inherent risks and possible complications of
21
     the various techniques. (SOC at 56).
22
23          39.    My general practice is to conduct surgical consultations in my office.

24   However, due to the coronavirus pandemic, I performed virtual consultations with D.H.
25
     and with John Doe. On April 1, 2020, I had an initial phone consultation with D.H. and
26
27
28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -13-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 15 of 74




1    his mother. On that same day, I had an initial phone consultation with John Doe and his

2    grandmother. At that time, my office was not equipped for video appointments.
3
            40.    Each phone consultation took approximately 45 minutes and proceeded as
4
     follows: My medical assistant gathered basic in-take information. A physician assistant in
5
6    my office then obtained a detailed medical history. I reviewed the medical history with
7    the patients and their guardians and discussed the surgical options with the patient and
8
     their guardian.
9
10          41.    I later performed a second consultation with each of the Plaintiffs over

11   video. Those consultations each took approximately 15-30 minutes. On May 27, 2020, I
12
     conducted a video consultation with D.H. and his mother. On June 1, 2020, I conducted a
13
14   video consultation with John Doe and his grandmother. The purpose of each consultation

15   was to examine the patient’s chest to determine which precise surgical approach to
16
     recommend.
17
            42.    After I met with D.H. and with John Doe, counsel for the Plaintiffs sent me
18
19   declarations provided by D.H.’s and John Doe’s treating providers. With respect to D.H.,
20   I reviewed statements provided by Tamar Reed and Dr. Andrew Cronyn. With respect to
21
     John Doe, I reviewed medical records from the office of Dr. Veenod Chulani and a
22
23   statement by Dr. Mischa Cohen Peck.

24          43.    Based on my discussions with D.H. and his mother, my virtual examination
25
     of his chest, and my review of the declarations provided by his treating providers, D.H.
26
27   appears to be a good candidate for male chest reconstruction surgery. I did not find any

28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -14-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 16 of 74




1    evidence of mental health or medical conditions that would complicate the surgery or

2    D.H.’s recovery from the procedure. I am confident that D.H. is fully aware of the risks
3
     and benefits associated with the procedure, and is prepared to take the steps necessary to
4
     recover after surgery.
5
6           44.    Based on my discussions with John Doe and his mother, my virtual
7    examination of his chest, and my review of the declarations provided by his treating
8
     providers, John Doe appears to be a good candidate for male chest reconstruction surgery.
9
10   I did not find any evidence of mental health or medical conditions that would complicate

11   the surgery or John Doe’s recovery from the procedure. I am confident that John Doe is
12
     fully aware of the risks and benefits associated with the procedure, and is prepared to take
13
14   the steps necessary to recover after surgery.

15          45.    To make a final assessment of D.H.’s and John Doe’s suitability for surgery,
16
     I would need to perform an in-person exam to rule out any pathology (i.e., masses, lumps,
17
     nipple retraction, all of which would be highly unusual for an adolescent) and to assess
18
19   skin elasticity. At that time, I would also confirm the specific operative approach with
20   D.H. and with John Doe, respectively. Currently, due to the pandemic, a negative COVID-
21
     19 test is also required before surgery.
22
23                                              Conclusions

24          46.    It is my professional opinion, consistent with the prevailing standards of
25
     care, that male chest reconstruction surgery is safe, effective, and medically necessary for
26
27   many individuals with gender dysphoria, including adolescents.

28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -15-
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 17 of 74




1           47.      In my experience, the overwhelming number of individuals who undergo

2    gender confirming procedures, including male chest reconstruction surgery, describe a
3
     reduction in or relief from their gender dysphoria and improvement in their quality of life
4
     and overall functioning. Based on my experience and review of the literature, it is my
5
6    professional opinion that the denial of necessary medical care is likely to perpetuate
7    gender dysphoria and create or exacerbate other medical issues, such as depression and
8
     anxiety, leading to an increased possibility of self-harm, negative health outcomes, and
9
10   even suicide.

11          48.      In my professional opinion, the Arizona regulation prohibiting Medicaid
12
     coverage of gender confirming surgery is not consistent with the prevailing standards of
13
14   care for treating transgender individuals diagnosed with gender dysphoria, nor is it

15   consistent with the peer-reviewed scientific and medical research demonstrating that male
16
     chest reconstruction surgery is a safe, effective, and essential treatment for gender
17
     dysphoria. To the extent the Arizona regulation is premised on the assumption that gender
18
19   confirming surgical care is never medically necessary, that assumption is wrong. The
20   standards of care confirm, based on clinical evidence, that gender confirmation surgeries
21
     are medically necessary to help people alleviate an often lifelong struggle to find peace of
22
23   mind and lasting comfort with their bodies.

24          49.      Based on my clinical assessment of D.H. and John Doe, it is my professional
25
     opinion that male chest reconstruction surgery is a safe, effective, and medically necessary
26
27
28
            EXPERT DECLARATION OF LOREN S. SCHECHTER, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -16-
Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 18 of 74
Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 19 of 74




         Exhibit A
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 20 of 74



                             Curriculum Vitae


NAME:                  LOREN SLONE SCHECHTER, MD, FACS

OFFICE:                9000 Waukegan Rd.
                       Suite 210
                       Morton Grove, Il 60053
                       Tel: 847.967.5122
                       Fax: 847.967.5125

E-MAIL:                lss@univplastics.com
WEB SITE:              www.univplastics.com
                       www.plasticsurgery.org/md/DRLOREN.htm

BIRTHDATE:             August 14, 1968
BIRTHPLACE:            Galveston, Texas
MARITAL STATUS:        Married
SPOUSE:                Rebecca Brown Schechter, MD
CHILDREN:              Owen Slone Schechter
                       Miles Slone Schechter

CERTIFICATION:         The American Board of Plastic Surgery          2001
                       Certificate Number 6271
                       Date Issued: September 2001
                       Maintenance of Certification:                  2011

EDUCATION:
1986-1990              The University of Michigan                     BS, 1990
1990-1994              The University of Chicago                      MD, 1994
                       Pritzker School of Medicine

POSTGRADUATE TRAINING:
Residency:          The University of Chicago Hospitals               1994-1999
                    Coordinated Training Program in
                    Plastic and Reconstructive Surgery
Chief Resident:     The University of Chicago Hospitals               1998-1999
                    Section of Plastic and Reconstructive
                    Surgery
Fellowship:         Reconstructive Microsurgery                       1999-2000
                    The University of Chicago Hospitals
                    Section of Plastic and Reconstructive
                    Surgery

TEACHING APPOINTMENT:
                    Clinical Professor of Surgery, The University of
                    Illinois at Chicago
Page 1 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 21 of 74

                       Adjunct Assistant Professor, Dept. of Surgery,
                       Rush University Medical Center

                       Associate Professor, Physician Assistant Program,
                       College of Health Professionals, Rosalind
                       Franklin University

LICENSURE:             Illinois
                       Illinois Controlled Substance
                       DEA

STAFF APPOINTMENTS:
                       University of Illinois at Chicago Hospital
                       Rush University Medical Center
                       Advocate Lutheran General Hospital
                       Louis A. Weiss Memorial Hospital
                       Illinois Sports Medicine and Orthopedic Surgery Cente

HONORS AND AWARDS:
2020                   The University of Minnesota Program in Human
                       Sexuality, recipient of 50 Distinguished Sexual
                       and Gender Health Revolutionaries
2017-2020              Castle Connolly Top Doctor (Chicago)
2017                   Chicago Consumer Checkbook Top Doctor
2015                   University of Minnesota Program in Human
                       Sexuality Leadership Council
2014-2015              Rosalind Franklin University of Medicine and
                       Science Chicago Medical School Honors and
                       recognizes for dedication and commitment to
                       teaching
2014                   National Center for Lesbian Rights honored guest
2013                   Illinois State Bar Association Award for
                       Community Leadership
2010                   Advocate Lutheran General 2009 Physicians
                       Philanthropy Leadership Committee-Outstanding
                       Leadership
2009                   Advocate Lutheran General Hospital Value Leader
                       (received for compassion)
1994                   Doctor of Medicine with Honors
1994                   University of Chicago Department of
                       Surgery Award for Outstanding
                       Performance in the Field of Surgery
1994                   Catherine Dobson Prize for the Best Oral
                       Presentation Given at the 48th
                       Annual Senior Scientific Session in
                       The Area of Clinical Investigation
1993                   Alpha Omega Alpha
1991                   University of Chicago National Institutes
                       Of Health Summer Research Award
1990                   Bachelor of Science with High Distinction
Page 2 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 22 of 74

                       And Honors in Economics
1990                   James B. Angell Award for Academic Distinction
1989                   Omicron Delta Epsilon-National Economic Honor
                       Society
1988                   College Honors Program Sophomore Honors Award
                       For Academic Distinction
1988                   Class Honors (Dean’s List)

MEMBERSHIPS:
2018-                  The American Association of Plastic Surgeons
2016-                  The American Society for Gender Surgeons
                       (founding member and president-elect)
2010-                  World Society for Reconstructive Microsurgery
2005-                  The University of Chicago Plastic Surgery Alumni
                       Association
2005-                  The Chicago Surgical Society
2004-                  The American Society for Reconstructive
                       Microsurgery
2003-                  The American College of Surgeons
2002-                  The American Society of Plastic Surgeons
2001-                  Illinois Society of Plastic Surgeons (formerly,
                       Chicago Society of Plastic Surgeons)
2001-                  The American Society of Maxillofacial Surgeons
2001-                  American Burn Association
2001-                  Midwest Association of Plastic Surgeons
2001-                  WPATH
1994-                  The University of Chicago Surgical Society
1994-                  The University of Chicago Alumni Association
1992-                  American Medical Association
1992-                  Illinois State Medical Society
1992-                  Chicago Medical Society
1990-                  The University of Michigan Alumni Association

CURRENT HOSPITAL COMMITTEES:
                    Director, Center for Gender Confirmation Surgery,
                    Louis A. Weiss Memorial Hospital

PROFESSIONAL SOCIETY COMMITTEES:
                    American Society of Breast Surgeons Research
                    Committee, ASPS representative

                       American Board of Plastic Surgery, Guest Oral
                       Board Examiner

                       WPATH Ethics Committee

                       American College of Radiology Committee on
                       Appropriateness Criteria Transgender Breast
                       Imaging Topic

Page 3 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 23 of 74

                       American Society of Plastic Surgeons, Finance and
                       Investment Committee

                       Board of Directors, at-large, The World
                       Professional Association for Transgender Health

                       PlastyPac, Board of Governors

                       Medicare Carrier Advisory Committee

OTHER:
                       Guest Reviewer, Plastic and Aesthetic Research

                       Guest Reviewer, European Medical Journal

                       Guest Reviewer, Open Forum Infectious Diseases

                       Guest Reviewer, The        Journal     of       The   American
                       College of Surgeons

                       Guest Book Reviewer, Plastic and Reconstructive
                       Surgery

                       Editorial Board, Transgender Health

                       Editorial Board (Associate Editor), International
                       Journal of Transgenderism

                       Fellow of the Maliniac Circle

                       Guest   Reviewer,       Journal      of         Reconstructive
                       Microsurgery

                       Guest   Reviewer,    Journal          of        Plastic    and
                       Reconstructive Surgery

                       Guest Reviewer, Journal of Sexual Medicine

                       Guest   Editor,   Clinics  in   Plastic   Surgery,
                       Transgender Surgery (Elsevier Publishing)

                       Guest Reviewer, The         Journal        of    Plastic   and
                       Reconstructive Surgery

PREVIOUS EDITORIAL ROLE:
                    Guest Reviewer, EPlasty, online Journal

                       Module Editor for Patient Safety, Plastic Surgery
                       Hyperguide

Page 4 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 24 of 74

                       Editorial     Advisory     Board,     Plastic       Surgery
                       Practice

                       Guest    Reviewer,       International         Journal   of
                       Transgenderism

                       Guest Reviewer, Pediatrics


PREVIOUS ACADEMIC APPOINTMENT:
                    Visiting Clinical Professor in Surgery, The
                    University of Illinois at Chicago

                       Chief, Division of Plastic and Reconstructive
                       Surgery, Chicago Medical School, Rosalind
                       Franklin University of Medicine and Science

                       Associate Professor of Surgery, The College of
                       Health Professionals, Rosalind Franklin
                       University

                       Clinical Associate in Surgery, The University of
                       Chicago


PREVIOUS HOSPITAL COMMITTEES:
                    Division Director, Plastic Surgery, Lutheran
                    General Hospital

                       Division Director, Plastic Surgery, St. Francis
                       Hospital

                       Medical Staff Executive Committee, Secretary,
                       Advocate Lutheran General Hospital

                       Credentials Committee, Lutheran General Hospital

                       Pharmacy and Therapeutics Committee Lutheran
                       General Hospital

                       Operating Room Committee, St. Francis Hospital

                       Cancer Committee, Lutheran General Hospital
                                           -Director of Quality Control

                       Risk and Safety Assessment Committee, Lutheran
                       General Hospital

                       Nominating    Committee,   Rush   North   Shore     Medical
                       Center
Page 5 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 25 of 74


                       Surgical Advisory Committee, Rush North Shore
                       Medical Center

                       Section Director, Plastic Surgery, Rush North
                       Shore Medical Center

PREVIOUS SOCIETY COMMITTEES:
                    PlastyPac, Chair, Board of Governors

                       Chair of the Metro Chicago District #2 Committee
                       on Applicants, American College of Surgeons

                       American Society of Plastic Surgery, Health
                       Policy Committee

                       American Society of Plastic Surgery, Patient
                       Safety Committee

                       American Society of Plastic Surgeons, Coding and
                       Payment Policy Committee

                       American Society of Plastic Surgeons, Practice
                       Management Education Committee

                       Board of Governors, Governor-at-large, The
                       American College of Surgeons

                       American College of Surgeons, International
                       Relations Committee

                       Chair, Government Affairs Committee, American
                       Society of Plastic Surgeons

                       President, The Metropolitan Chicago Chapter of
                       The American College of Surgeons

                       2012 Nominating Committee, American Society of
                       Plastic Surgeons

                       Program Committee, The World Society for
                       Reconstructive Microsurgery, 2013 Bi-Annual
                       Meeting

                       President, Illinois Society of Plastic Surgeons

                       Vice-President, The Illinois Society of Plastic
                       Surgeons (formerly the Chicago Society of Plastic
                       Surgery)

Page 6 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 26 of 74

                       Vice-President, The Metropolitan Chapter of the
                       American College of Surgeons

                       American Society of Plastic Surgery, Chairman,
                       Patient Safety Committee

                       2006-2007 Pathways to Leadership, The American
                       Society of Plastic Surgery

                       2005 & 2006 President, The University of Chicago
                       Plastic Surgery Alumni Association

                       2003 Leadership Tomorrow Program, The American
                       Society of Plastic Surgery

                       Senior Residents Mentoring Program, The American
                       Society of Plastic Surgery

                       American Society of Maxillofacial Surgery,
                       Education Committee

                       Alternate Councilor, Chicago Medical Society

                       American Society of Aesthetic Plastic Surgery,
                       Electronic Communications Committee

                       American Society of Aesthetic Plastic Surgery,
                       Intranet Steering Committee

                       American Society of Aesthetic Plastic Surgery,
                       International Committee

                       Membership Coordinator, The Chicago Society of
                       Plastic Surgeons
                       The Illinois State Medical Society, Governmental
                       Affairs Council

                       The Illinois State Medical Society, Council on
                       Economics

                       Chicago Medical Society, Physician Review
                       Committee
                            -Subcomittee on Fee Mediation

                       Chairman, Chicago Medical Society, Healthcare
                       Economics Committee

                       Secretary/Treasurer, The Metropolitan Chicago
                       Chapter of the American College of Surgeons

Page 7 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 27 of 74

                       Scientific Committee, 2007 XX Biennial Symposium
                       WPATH

                       Local Organizing Committee 2007 WPATH

                       Secretary, The Chicago Society of Plastic
                       Surgeons

                       Treasurer, The Chicago Society of Plastic
                       Surgeons

                       Council Member, The Metropolitan Chicago Chapter
                       of the American College of Surgeons

INTERNATIONAL MEDICAL SERVICE:
                    Northwest Medical Teams
                    Manos de Ayuda (Oaxaca, Mexico)

                       Hospital de Los Ninos (San Juan, Puerto Rico)

COMMUNITY SERVICE:
                       The University of Minnesota Presidents Club
                       Chancellors Society

                       Board of Directors, Chicago Plastic Surgery
                       Research Foundation

                       National Center for Gender Spectrum Health
                       Advisory Council

PREVIOUS COMMUNITY SERVICE:

                       Board of Directors, Committee on Jewish Genetic
                       Diseases, Jewish United Fund, Chicago, Illinois

                       Governing Council, Lutheran General Hospital,
                       Park Ridge, Il

                       Lutheran General Hospital Development Council,
                       Park Ridge, Il

                       Lutheran General Hospital Men’s Association, Park
                       Ridge, Il

                       Advisory Board, Committee on Jewish Genetic
                       Diseases, Cancer Genetics Subcommittee, Jewish
                       United Fund, Chicago, Illinois

                       Health Care Advisory Board, Congressman Mark
                       Kirk, 10th Congressional District, Illinois
Page 8 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 28 of 74


                       Major Gifts Committee, Saint Francis Hospital
                       Development Council, Evanston, Il

Visiting Professor:
   1. University of Utah, Division of Plastic Surgery, November 6-8,
        2014.

   2. Northwestern University, Division of Plastic Surgery, April 21-
       22, 2016.

   3. The University of North Carolina, Division of Plastic Surgery,
       March 28-29, 2017

   4. Georgetown University, Department of Plastic Surgery, May 17-
       18, 2017

   5. The University of Basel, Basel, Switzerland, August 31-
       September 1, 2018

   6. The Ochsner Health System, New Orleans, LA January 28-January
       30, 2019

   7. The University of Toronto, Toronto, Ontario, Canada, February
       21-22, 2019

   8.    The University of Michigan, October3-4, 2019, Ann Arbor, MI,

Invited Discussant:
  1. Department of Defense, Military service by people who are
transgender, Invitation from Terry Adirim, M.D., M.P.H.Deputy
Assistant Secretary of Defense for Health Services Policy &
Oversight, The Pentagon, November 9, 2017

2. Aesthetic Surgery Journal, Invited Discussant May 7, 2019,
Journal Club. “What is “Nonbinary” and What Do I need to Know?             A
Primer for Surgeons Providing Chest Surgery for Transgender
Patients.”


Research Interests:

1. Role of Omental Stem Cells in Wound Healing (Grant:            Tawani
Foundation)

2. Robotic-Assisted Bilateral Prophylatic Nipple Sparing Mastectomy
with Immediate Tissue Expander/Implant Reconstruction (Pending
submission to the FDA for Investigational Device Exemption in
association with Intuitive Surgical)

Page 9 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 29 of 74

3. Transgender Health and Medicine Research Conference, National
Institutes of Health, Bethesda, MD May 7-8, 2015


BIBLIOGRAPHY:
PEER REVIEWED ARTICLES:
1. E. Wall, D. A. Schoeller, L. Schechter, L.J. Gottlieb: Measured
Total Energy Requirements of Adult Patients with Burns. The Journal
of Burn Care and Rehabilitation 20:329, 1999.

2. David C. Cronin, II, Loren Schechter, Somchi Limrichramren,
Charles G. Winans, Robert Lohman, and J. Michael Millis, Advances in
Pediatric Liver Transplantation: Continuous Monitoring of Portal
Venous and Hepatic Artery Flow with an Implantable Doppler Probe.
Transplantation 74(6):887-889, 2002.

3.   Robert F. Lohman, Loren S. Schechter, Lawrence S. Zachary,
Solomon Aronson: Evaluation of Changes in Skeletal Muscle Blood Flow
in the Dog with Contrast Ultrasonography Revisited: Has the
Technique Been Useful, and Where are We Headed Now? The Journal of
Plastic and Reconstructive Surgery 111(4):1477-1480, 2003.

4. Alvin B. Cohn, Eric Odessey, Francis Casper, Loren S. Schechter:
Hereditary Gingival Fibromatosis: Aggressive Two-Stage Surgical
Resection in Lieu of Traditional Therapy, The Annals of Plastic
Surgery Vol 57, Number 5, November 2006.

5. Eric Odessey, Al Cohn, Kenneth Beaman, and Loren Schechter:
Mucormycosis of the Maxillary Sinus: Extensive Destruction with an
Indolent Presentation, Surgical Infections, Vol. 9, Number 1, 2008

6. Iris A. Seitz, MD, David Tojo, MD, Loren S. Schechter, MD Anatomy
of a Medication Error: Inadvertent Intranasal Injection of
Neosynephrine During Nasal Surgery – A Case Report and Review of The
Literature Plast Reconstr Surg. 2010 Mar;125(3):113e-4e. doi:
10.1097/PRS.0b013e3181cb68f9

7. Iris Seitz, MD Craig Williams, MD, Thomas Weidrich, MD, John
Seiler, MD, Ginard Henry, MD, and Loren S. Schechter, MD: Omental
Free Tissue Transfer for Coverage of Complex Upper Extremity Defects:
The Forgotten Flap (N Y). 2009 Dec;4(4):397-405. doi: 10.1007/s11552-
009-9187-6. Epub 2009 Mar 25.

8.   Michael Salvino and Loren S. Schechter: Microvascular
Reconstruction of Iatrogenic Femoral Artery Thrombus in an Infant:     A
Case Report and Review of the Literature ePlasty Volume 9 ISSN:
19357-5719, E-location ID: e20

9.     Phillip C. Haeck, MD, Jennifer A. Swanson, BS, Med, Ronald E.
Iverson, MD., Loren S. Schechter, MD, Robert Singer, MD, Bob Basu,
Page 10 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 30 of 74

MD, MPH, Lynn A. Damitz, MD, Scott Bradley Bradley Glasberg, MD,
Lawrence S. Glasman, MD, Michael F. McGuire, MD, and the ASPS Patient
Safety Committee: Evidence-Based Patient Safety Advisory: Patient
Selection and Procedures in Ambulatory Surgery, Supplement to Plastic
and Reconstructive Surgery, Volume 124, Number 4s, October Supplement
2009.

10. Philip C. Haeck, MD, Jennifer A. Swanson, BS, Med, Loren S.
Schechter, MD, Elizabeth J. Hall-Findlay, MD, Noel B. McDevitt, MD,
Gary Smotrich, MD, Neal R. Reisman, MD, JD, Scot Bradley Glasberg,
MD, and the ASPS Patient Safety Committee: Evidence-Based Patient
Safety Advisory: Blood Dyscrasias, Patient Selection and Procedures
in Ambulatory Surgery, Supplement to Plastic and Reconstructive
Surgery, Volume 124, Number 4s, October Supplement 2009.

11. Loren S. Schechter, MD, The Surgeon’s Relationship with The
Physician Prescribing Hormones and the Mental Health Professional:
Review for Version 7 of the World Professional Association of
Transgender Health’s Standards of Care International Journal of
Transgenderism 11 (4), p.222-225 Oct-Dec 2009

12. Iris A Seitz, MD, PhD, Craig Williams, MD, Loren S. Schechter,
MD, Facilitating Harvest of the Serratus Fascial Flap With Ultrasonic
Dissection, Eplasty 2010 Feb 23;10:e18

13. Seitz, I, Friedewald SM, Rimler, J, Schechter, LS, Breast MRI
helps define the blood supply to the nipple-areolar complex,
Plastische Chirurgie, Supplement 1, 10. Jahrgang, September 2010, p.
75

14. Iris A. Seitz, Sally Friedwald, MD; Jonathon Rimler, Loren S.
Schechter, Breast MRI to Define The Blood Supply to The Nipple-
Areolar Complex. Plast Recon Surg Suppl 126 (26) p. 27 Oct 2010

15. Kalliainen LK; ASPS Health Policy Committee Evidence-Based
Clinical Practice Guidelines: Reduction Mammaplasty, The American
Society of Plastic Surgeons Plast Reconstr Surg. 2012 Oct;130(4):785-
9 Loren S. Schechter (member and contributor, ASPS Health Policy
Committee)

16. Eli Coleman, Walter Bockting, Marsha Botzer, Peggy Cohen-
Kettenis, Griet DeCuypere, Jamie Feldman, Lin Fraser, Jamison Green,
Gail Knudson, Walter J. Meyer, Stan Monstrey, Richard K. Adler,
George R. Brown, Aaron H. Devor, Randall Ehrbar, Randi Ettner, Evan
Eyler, Rob Garofalo, Dan H. Karasic, Arlene Istar Lev, Gal Mayer,
Heino Meyer-Bahlburg, Blaine Paxton Hall, Friedmann Pfäfﬂin,
Katherine Rachlin, Bean Robinson, Loren S. Schechter, Vin Tangpricha,
Mick van Trotsenburg, Anne Vitale, Sam Winter, Stephen Whittle, Kevan
R. Wylie & Ken Zucker, Standards of Care for the Health of
Transsexual, Transgender, and Gender-Nonconforming People, Version 7,
Page 11 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 31 of 74

International Journal of Transgenderism, 13 (4) p. 165-232, August
2012.

17. Jonathan Bank, M.D., Lucio A. Pavone, M.D., Iris A. Seitz, M.D.,
Ph.D., Michelle C. Roughton M.D., Loren S. Schechter M.D. Case Report
and Review of the Literature - Deep Inferior Epigastric Perforator
Flap for Breast Reconstruction after Abdominal Recontouring, eplasty
Ref.: Ms. No. EPLASTY-D-12-00050R1

18. Seitz IA, Siwinski P, Rioux-Forker D, Pavone L, Schechter LS
Upper and Lower Limb Salvage with Omental Free Flaps: A Long-Term
Functional Outcome Analysis, Plast Reconst Surg. 2014; 134 (4 Suppl
1): 140. Doi: 10.1097/01.prs.0000455514.83516.31. No abstract
available. PMID: 25254872 [PubMed - in process]

19. Seitz IA, Friedewald S, Schechter LS, “NACsomes”: A
Classification system of the blood sypply to the nipple areola
complex (NAC) based on diagnostic breast MRI exams, accepted for
publication, Plast Reconstr Aesthet Surg. 2015 Jun;68(6):792-9. doi:
10.1016/j.bjps.2015.02.027. Epub 2015 Feb 19.

20. Loren S. Schechter, Gender Confirmation Surgery: An Update for
the Primary Care Provider, Transgender Health. Jan 2016, 1(1): 32-40.

21. Loren S. Schechter, Mimis N. Cohn, Gender Confirmation Surgery:
A New Frontier in Plastic Surgery Education, Journal of Plastic and
Reconstructive Surgery, October 2016, 138 (4): 784 e

22. Berli JU, Knudson G, Fraser L, Tangpricha V, Ettner R, Ettner
FM, Safer JD, Graham J, Monstrey S, Schechter L, Gender Confirmation
Surgery: What Surgeons Need To Know When Providing Care For
Transgender Individuals,JAMA Surg. 2017 Apr 1;152(4):394-400. doi:
10.1001/jamasurg.2016.5549

23. Seitz, I.A., Lee, J.C., Sulo, S, Shah, V, Shah, M, Jimenez, M,
Schechter, L, Common characteristics of functional and adverse
outcomes in acute lower-extremity trauma reconstruction, The European
Journal of Plastic Surgery, (2017) doi:10.1007/s00238-016-1268-5

24. Loren S. Schechter, Salvatore D’Arpa, Mimis Cohen, Ervin
Kocjancic, Karel Claes, Stan Monstrey, Gender Confirmation Surgery:
Guiding Principles J Sex Med. 2017 Jun;14(6):852-856. doi:
10.1016/j.jsxm.2017.04.001. Epub 2017 May 3

25. Response to Letter to the Editor: "Gender Confirmation Surgery:
Guiding Principles". Schechter LS. J Sex Med. 2017 Aug;14(8):1067.
doi: 10.1016/j.jsxm.2017.06.002. PMID: 28760249

26. Iris A. Seitz, Loren S. Schechter, "Successful Tongue
Replantation Following Segmental Auto-Amputation Using
Page 12 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 32 of 74

Supermicrosurgical Technique,” J Reconstr Microsurg Open 2017;
02(02): e132-e135 DOI: 10.1055/s-0037-1606584

27. Berli JU, Knudson G, Schechter L. Gender Confirmation Surgery
and Terminology in Transgender Health-Reply. JAMA Surg. 2017 Nov
1;152(11):1091. doi: 10.1001/jamasurg.2017.2347. PMID: 28724140

28. Randi Ettner, Fred Ettner, Tanya Freise, Loren Schechter, Tonya
White, “Tomboys Revisited: A retrospective comparison of childhood
behavioral patterns in lesbian women and transmen” Journal of Child
and Adolescent Psychiatry ISSN: 2643-6655 Volume No: 1 Issue No: 1

29. Editor: Loren S. Schechter, Bauback Safa, Gender Confirmation
Surgery, Clinics in Plastic Surgery, Vol. 45 (3), July 2018

30. Loren S. Schechter, Bauback Safa, Preface: Gender Surgery: A
Truly Multidisciplinary Field, Gender Confirmation Surgery, Clinics
in Plastic Surgery, Vol. 45 (3), p. xiii July 2018 (editors Loren S.
Schechter, Bauback Safa)

31. Introduction to Phalloplasty. Schechter LS, Safa B.Clin Plast
Surg. 2018 Jul;45(3):387-389. doi: 10.1016/j.cps.2018.03.014. Epub
2018 May 1. Review. PMID: 29908627

32. David Whitehead, Loren S. Schechter, Cheek Augmentation
Techniques, Facial Plastic Surgery Clinics of North America 27 (2019)
199-206

33. Mosser SW, Schechter LS, Facque AR, et. al, Nipple Areolar
Complex Reconstruction in an Integral Part of Chest Reconstruction in
the Treatment of Transgender and Gender Diverse People, The
International Journal of Transgenderism, DOI:
10.11080/15532739.2019.1568343

34. Kocjancic E, Jaunarena JH, Schechter L, Acar Ö. Inflatable
penile prosthesis implantation after gender affirming phalloplasty
with radial forearm free flap. Int J Impot Res. 2020 Jan;32(1):99-
106. doi: 10.1038/s41443-019-0153-8. Epub 2019 Jun 6.

35. Loren S. Schechter, Mimis N. Cohen, “Gender Confirmation
Surgery: Moving Forward,” The Journal of Craniofacial Surgery, Vol.
30, No. 5, July 2019, P. 1364

36. Loren S. Schechter, Rebecca Schechter, “Training Surgeons in
Gender Confirmation Surgery,” The Journal of Craniofacial Surgery,
Vol 30, No 5, July 2019, p. 1380

37. Facque AR, Atencio D, Schechter LS. Anatomical Basis and
Surgical Techniques Employed in Facial Feminization and

Page 13 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 33 of 74

Masculinization. J Craniofac Surg. 2019 Jul;30(5):1406-1408. doi:
10.1097/SCS.0000000000005535.PMID: 31299732

38. Walter Pierre Bouman MD PhD, Jon Arcelus MD PhD, Griet De
Cuypere MD PhD, M. Paz Galupo PhD, Baudewijntje P.C. Kreukels PhD,
Scott Leibowitz MD, Damien W. Riggs PhD, Loren S. Schechter MD FACS,
Guy T’Sjoen MD PhD, Jaimie Veale PhD, Transgender and gender diverse
people’s involvement in transgender health research, International
Journal of Transgenderism, vol. 19, no. 4, 357-358.

39. Bustos SS, Kapoor T, Schechter LS, Ciudad P, Forte AJ, Del
Corral G, Manrique OJ."Impact of Social Media Presence on Online
Reviews Among Plastic Surgeons Who Perform Gender Affirming
Surgeries" J Plast Reconstr Aesthet Surg. 2020 Apr;73(4):783-808.
doi: 10.1016/j.bjps.2019.11.031. Epub 2019 Nov 28.

40. Wiegmann AL, Schechter LS, Aesthetic Surgery Journal, Invited
Commentary on: “Gender Surgery Beyond Chest and Genitals: Current
Insurance Landscape” Aesthetic Surgery
Journal,sjz318,https://doi.org/10.1093/asj/sjz318 Published:28
December 2019

41. Rayisa Hontacharuk, Brandon Alba, Loren Schechter, International
Journal of Impotence Research, Invited Commentary on: “Suprapubic
Pedicled Phalloplasty in Transgender Men: A Multi-Centric
Retrospective Cohort Analysis” (accepted for publication, The
International Journal of Impotence Research)

42. “The Affordable Care Act and Its Impact on Plastic Surgery and
Gender-Affirmation Surgery,” The Journal of Plastic and
Reconstructive Surgery, (accepted for publication)

43. Ara A. Salibian, MD; Loren S. Schechter, MD, FACS; Wiliam M.
Kuzon, MD; Mark-Bram Bouman, MD, PhD; Lee C. Zhao, MD; Rachel
Bluebond-Langner, MD “Vaginal Canal Reconstruction in Penile
Inversion Vaginoplasty with Flaps, Peritoneum or Skin Grafts: Where
Is The Evidence,” The Journal of Plastic and Reconstructive Surgery
(submitted for publication)

44. Devin Coon, MD MSE, Rachel Bluebond-Langner, MD, Pierre
Brassard, MD, William Kuzon, MD, Stan Monstrey, MD, Loren S.
Schechter, MD, “The State of the Art in Vaginoplasty: A Comparison
of Algorithms, Surgical Techniques and Management Practices Across
Six High-Volume Centers,” The Journal of Plastic and Reconstructive
Surgery (in preparation)

45. Rayisa Hontscharuk, Brandon Alba, Devin Coon, Elyse Pine,
Caterine Manno, Madeline Deutsch, Loren Schechter, Perioperative
Transgender Hormone Management: Avoiding VTE and other

Page 14 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 34 of 74

Complciations, The Journal of Plastic and Reconstructive Surgery (in
preparation)

46. Loren S. Schechter and Rayisa Hontscharuk, Invited Commentary,
Phantom Penis: Extrapolating Neuroscience and Employing Imagination
for Trans Male Embodiment, Studies in Gender and Sexuality (in
preparation)

47. Omer Acar, Ervin Kocjancic, Susan Talamini, and Loren Schechter’
Masculinizing Genital Gender Affirming Surgery: Metoidioplasty and
Urethral Lengthening, Int J Impot Res. 2020 Mar 19. doi:
10.1038/s41443-020-0259-z. [Epub ahead of print] Review.PMID:
32203431

48. Norah Oles, BS; Halley Darrach, BS; Wilmina Landford, MD;
Matthew Garza; Claire Twose, MLIS; Phuong Tran, MS; Brandyn Lau, MPH;
Loren Schechter, Devin Coon, MD, MSE Gender Affirming Surgery: A
Comprehensive, Systematic Review of All Peer-Reviewed Literature and
Methods of Assessing Patient-Centered OutcomesPart 1: Breast/Chest,
Face, and Voice (In preparation)

49. Trends of Medicare Reimbursement Rates for Common Plastic
Surgery Procedures (in preparation)

50. Loren S. Schechter, Discussion: Quantifying the psychosocial
benefits of masculinizing mastectomy in trans-male patients with
patient reported outcomes: The UCSF Gender Quality of Life (QoL)
survey, The Journal of Plastic and Reconstructive Surgery (submitted
for publication)

51. Alireza Hamidian Jahromi, Loren Schechter, Commentary on:
Telemedicine in Transgender Care: A Twenty First–Century Beckoning,
accepted for publication, Journal of Plastic and Reconstructive
Surgery


NON-PEER REVIEWED ARTICLES:
1. Printen KJ, Schechter HO, Veldenz HE, Schechter LS, Otto S, Jaley
A, Otto W: Undetected Transport Hypoxia in Major Surgical
Procedures. The Quarterly Bulletin of St. Francis Hospital, Spring,
1989

2. Schechter LS, Memmel H, Layke J: Breast Reconstruction: The
Plastic Surgeon as a Member of the Multi-Disciplinary Team. Chicago
Medicine, 106(15): 34-38, 2003


Page 15 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 35 of 74

3. Schechter LS: Mission Accomplished: Achieving a Successful
Microsurgical Reconstruction of the Head and Neck. Plastic Surgery
Products, March 2004

4. Loren S. Schechter, MD:       A Helping Hand.     Plastic Surgery
Products, November 2005.

5. Loren S. Schechter, MD:       On Guard for DVT.      Plastic Surgery
Products, June 2007.

6.   Loren S. Schechter, MD and Iris Seitz, MD, PhD: Mission:
Possible Achieving a Successful Microsurgical Reconstruction of the
Head and Neck, Plastic Surgery Practice, May 2009.

7. Loren S. Schechter, MD and Iris A. Seitz, MD, PhD: Soft-tissue
Reconstruction of Arms and Hands, Plastic Surgery Practice, February,
2010.

8. Lucio A. Pavone, MD, Iris A. Seitz, MD, PhD, Loren S. Schechter,
MD: Current Options in Autologous Breast Reconstruction, Plastic
Surgery Practice, November, 2010.

9. Lucio A. Pavone, MD, Iris A. Seitz, MD, Michelle C. Roughton, MD,
Daniel Z. Liu, Loren S. Schechter, MD: Options in Breast
Reconstruction, Chicago Medicine, June 2013.

Textbooks and Book Chapters:
1. Loren S. Schechter, Surgery for Gender Identity Disorder, Plastic
Surgery, Third Edition, ed. Neligan, 2013, Elsevier, Vol. Four,
Volume Editor: David H. Song.

2. Loren S. Schechter, Surgery for Gender Identity Disorder, Plastic
Surgery, Fourth Edition, ed. Neligan, 2013, Elsevier, Vol. Four,
Volume Editor (Submitted for publication): David H. Song

3. Nicholas Kim and Loren S. Schechter, Plastic Surgery Board
Review: Pearls of Wisdom, 3rd Edition, Gender Confirmation Surgery
McGraw Hill, 2016

4. Loren S. Schechter, Surgical Management of the Transgender
Patient (Elsevier, 2016)

5. Loren S. Schechter and Rebecca B. Schechter, Pursuing Gender
Transition Surgeries, Adult Transgender Care An Interdisciplinary
Approach for Training Mental Health Professionals, First Edition,
published 2018, Taylor and Francis, edited by Michael Kauth and
Jillian Shipherd



Page 16 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 36 of 74

6. Loren S. Schechter, Breast and Chest Surgery in Transgender
Patients, Comprehensive Care of the Transgender Patient first
edition, Elsevier, 2020

7. Loren S. Schechter (editor), Gender Confirmation Surgery-
Principles and Techniques for an Emerging Field, Springer-Verlag,
2020

8. Loren S. Schechter, Bauback Safa, (editors), Gender Confirmation
Surgery, Clinics in Plastic Surgery 45:3, Elsevier, July 2018

9. Loren S. Schechter and Paul Weiss, Transgender Breast Surgery,
Cosmetic Breast Surgery, (In publication, Thieme)

10. Loren S. Schechter, Rebecca B. Schechteer, Surgical Effects of
GnRHa Treatment, Pubertal Suppression in Transgender Youth, Elsevier,
2019

11. Loren S. Schechter, Surgical Anatomy: Phalloplasty, in
Urological Care for the Transgender Patient: A Comprehensive guide
(in preparation, Springer Nature)

12. Loren S. Schechter and Alexander Facque, Transgender Surgery-
Feminization and Masculinization, Tips and Tricks in Plastic Surgery,
edited by Seth R. Thaller and Zubin Panthaki,(Springer Nature,
Submitted for publication)

13. Loren S. Schechter and Alexander Facque, Aesthetic Breast
Surgery in Transgender Patients: Male to Female, Spear’s Surgery of
the Breast: Principles and Art, 4e by Allen Gabriel, Wolters Kluwer
(in publication)

14. Loren S. Schechter and Alexander Facque, Navigating Problems
with Transgender Top Surgery,Managing Common and Uncommon
Complication of Aesthetic Breast Surgery, edited by Dr. John Y.S.
Kim, Springer Nature

15. Loren S. Schechter, Gender Affirming Surgery: Bottom Surgery,
The Art of Aesthetic Surgery: Principles and Techniques, edited by
Drs. Foad Nahai, Jeffrey Kenkel, Grant Stevens, Farzad Nahai, John
Hunter, and William P. Adams,(Thieme, In Publication)

16. Loren S. Schechter, Rayisa Hontscharuk, and Amir Dorafshar, ALT
Free Flap with Its Sensory Nerve: Versatility in its
Utilization,Reconstructive Principles and Strategies with
Neurotization: Current and Future Developments in Nerve Repair,
Reconstruction, and Flaps, edited by Risal Djohan, MD (Springer
Nature, in preparation)


Page 17 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 37 of 74

17. Loren S. Schechter, Recipient Vessels in Reconstructive
Microsurgery,


ABSTRACTS:
1. L.S. Schechter, J.G. Lease, L.J. Gottlieb: Routine HIV Testing
in a Burn Center: A Five Year Experience. AAST 52nd Annual Meeting
Program Manual, P. 122, 1992

2. E. Wall, L. Schechter, L.J. Gottlieb, D. Schoeller: Calculated
Versus Measured Energy Requirements in Adult Burn Patients.
Proceedings of the ABA 26th Annual Meeting, p. 239, 1994

3. L. Schechter, Robert Walton: Plication of the Orbital Septum in
Lower Eyelid Blepharoplasty. New Frontiers in Aesthetic Surgery
Annual Meeting Program Manual, p.90-91, 1999

4. Loren Schechter, M.D., K. Alizadeh, M.D., M. McKinnon, M.D.,
Craniofacial Osseo-Distraction: A Bridge to Eucephaly, Abstracts of
the 12th Congress of the International Confederation for Plastic,
Reconstructive, and Aesthetic Surgery, p. 63, 1999.

5. McKay McKinnon, M.D., K. Alizadeh, M.D., L. Schechter, M.D.,
Ethnic Aesthetic Analysis and Surgery, Abstracts of the 12th Congress
of the International Confederation for Plastic, Reconstructive, and
Aesthetic Surgery, p. 89, 1999

6. Mark A. Grevious, Loren S. Schechter, David H. Song, and Robert
Lohman: Sural Neurocutaneous Flaps for Reconstruction of Leg Wounds
The American Society of Plastic Surgery Senior Residents’ Conference
2001

7. Loren S. Schechter, Mark A. Grevious, David H. Song, Risal
Djohan, and Robert F. Lohman: Comparing Sural Neurocutaneous and
Free Flaps for Reconstruction of Leg Wounds: Indications and
Outcomes, The World Society for Reconstructive Microsurgery p.29,
2001

8. LC Wu, LS Schechter, and RF Lohman: Negative Pressure Wound
Therapy as a Bridge Between Debridement and Free Flap Reconstruction
of Extremity Wounds, The World Society for Reconstructive
Microsurgery p. 31, 2001

9. Mark A. Grevious, Loren S. Schechter, Risal Djohan, David H.
Song, and Robert Lohman: Role of Free-Tissue Transfer and Sural
Neurocutaneous Flaps for Reconstruction of Leg Wounds, The Journal of
Reconstructive Microsurgery, 18(6):533, 2002.

10.     Lawrence J. Gottlieb, Alex Kaplan, Kirstin Stenson, Loren
Schechter: The Thoracoacromial Trunk as a Recipient Vessels: A
Page 18 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 38 of 74

Lifeboat in Head and Neck Reconstruction, The Journal of
Reconstructive Microsurgery, 18(6):563, 2002.

11. Liza C. Wu M.D., Loren S. Schechter, M.D.,Robert F.Lohman M.D.,
Robin Wall, P.A., Mieczyslawa Franczyk, P.T., Ph.D.: Defining the
Role for Negative Pressure Therapy in the Treatment Algorithm of
Extremity Wounds, Plastic Surgical Forum, Vol. XXV, p.245 2002.

12. Liza C. Wu, Loren S. Schechter, Robert F. Lohman, Somchai
Limsrichamren, Charles G. Winans, J. Michael Millis, and David C.
Cronin: Implantable Doppler Probe for Continuous Monitoring of
Hepatic Artery and Portal Vein Blood Flow in Pediatric Liver
Transplantation, The Journal of Reconstructive Microsurgery, 19(7):
517, 2003.

13. Loren S. Schechter, MD, John C. Layke, MD, Wayne M. Goldstein,
MD, Lawrence J. Gottlieb, MD: The Gastrocnemius-Achilles Tendon
Myocutaneous Flap (GAT Flap) for Single Stage Reconstruction of
Combined Soft Tissue and Extensor Mechanism Defects of the Knee: An
18 Year Experience, Plastic Surgery Forum, Vol. XXVII, P. 133.

14. Joseph Talarico, MD, Wayne Lee, MD, Loren Schechter, MD: When
Component Separation Isn’t Enough, American Hernia Society, Inc,
Hernia Repair 2005, P. 194

15. Loren S. Schechter, MD, FACS, James Boffa, MD, Randi Ettner,
Ph.D., and Frederic Ettner, MD: Revision Vaginoplasty With Sigmoid
Interposition: A Reliable Solution for a Difficult Problem, The
World Professional Association for Transgender Health (WPATH) 2007 XX
Biennial Symposium P. 31-32

16. Jacob M.P. Bloom, MS, Alvin B. Cohn, MD, Benjamin Schlechter,
MD, Nancy Davis, MA, Loren S. Schechter, MD, Abdominoplasty and
Intra-Abdominal Surgery: Safety First, Plastic Surgery Abstract
Supplement vol. 120, no 4, p. 99

17. I.A. Seitz, C.S. Williams, T.A. Wiedrich, L.S. Schechter,
Omental Free Tissue Transfer for Coverage of Complex Upper Extremity
and Hand Defects-The Forgotten Flap, Plastic Surgery At The Red Sea
International Symposium Book Of Abstracts, March 24-28, 2009, p. 25

18. Michael Salvino, MD and Loren S. Schechter, MD, Microvascular
Reconstruction of Iatrogenic Femoral Artery Injury in a Neonate, The
Midwestern Association of Plastic Surgeons Book of Abstracts, April
18-19, 2009, p.65

19. Michelle Roughton, MD and Loren Schechter, MD, Two Birds, One
Stone: Combining Abdominoplasty with Intra-Abdominal Procedures, The
Midwestern Association of Plastic Surgeons Book of Abstracts, April
18-19, 2009, p.65
Page 19 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 39 of 74


20. Iris A. Seitz, MD, Phd, Sarah Friedewald, MD, Jonathon Rimler,
BS, Loren Schechter, MD, FACS, Breast MRI Helps to Define the Blood
Supply to the Nipple-Areolar Complex, Advocate Research Forum,
Advocate Lutheran General Hospital, May 5, 2010,p.26

21. Iris A. Seitz, MD, Phd, Craig Williams, MD, Daniel Resnick, MD,
Manoj Shah, MD, Loren Schechter, MD, FACS, Achieving Soft Tissue
Coverage of Complex Upper and Lower Extremity Defects with Omental
Free Tissue Transfer, Advocate Research Forum, Advocate Lutheran
General Hospital, May 5, 2010, p. 28

22. Iris A. Seitz, MD, Phd, Craig Williams, MD, Loren Schechter, MD,
FACS, Facilitating Harvest of the Serratus Fascial Flap with
Ultrasonic Dissection, Advocate Research Forum, Advocate Lutheran
General Hospital, May 5, 2010, p. 29

23. Michelle Roughton, MD, Loren Schechter, MD, FACS, Patient
Safety: Abdominoplasty and Intra-Abdominal Procedures,
Advocate Research Forum, Research and Case Report Presentation
Abstracts, Advocate Lutheran General Hospital, May 5, 2010, p. 20

24. Iris A. Seitz, MD, PhD., Sarah M. Friedewald, MD, Jonathon
Rimler, BS, Loren S. Schechter, MD, FACS, Breast MRI Helps Define the
Blood Supply to the Nipple-Areolar Complex, Abstract, P. 44.

25. Loren S. Schechter, MD, FACS, Gender Confirmation Surgery in the
Male-to-Female Individual: A Single Surgeon’s Fourteen Year
Experience, Annals of Plastic Surgery, Vol. 74, Suppl. 3, June 2015,
p. s187.

26. 25th WPATH Symposium, Surgeons Only, November 1, 2018, Buenos
Aires, Argentina, A Novel Approach for Neovagina Configuration During
Vaginoplasty for Gender Confirmation Surgery

27. 25th WPATH Symposium, Surgeons Only, November 1, 2018, Buenos
Aires, Argentina, IPP Implantation Post-Phalloplasty: The Chicago
Experience

28. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, The Role of Pelvic Floor Physical Terhapy in Patients
Undergoing Gender Confirming Vaginoplasty Procedures

29. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, Establishing Guidelines for VTE Prophylaxis in Gender
Confirmation Surgery

30. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, Gender Surgeons Experience with Detransition and Regret

Page 20 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 40 of 74

PRESENTATIONS:
1. Student Summer Research Poster Forum-The University of Chicago,
Jan. 21, 1992: “A Comparison of Dynamic Energy Expenditure Versus
Resting Energy Expenditure in Burn Patients Using The Doubly Labeled
Water Method”

2. American Association for the Surgery of Trauma, Sept. 17-19,
1992, Louisville, KY: “Routine HIV Testing in A Burn Center: A Five
Year Experience”

3. American Burn Association Poster Session, April 20-23, 1994,
Orlando, Fl: “Calculated Versus Measured Energy Requirements in
Adult Burn Patients”

4. 48th Annual Senior Scientific Session: The University of Chicago,
May 19, 1994: “Calculated Versus Measured Energy Requirements in
Adult Burn Patients”

5. Plastic Surgery Senior Residents Conference, April 20-25, 1999,
Galveston, TX: “Plication of the Orbital Septum in Lower Eyelid
Blepharoplasty”

6. The Chicago Society of Plastic Surgery, May 6, 1999, “Plication
of the Orbital Septum in Lower Eyelid Blepharoplasty”

7. The American Society for Aesthetic Plastic Surgery, May 14-19,
1999, Dallas, TX: “Plication of the Orbital Septum in Lower Eyelid
Blepharoplasty”

8. XIII Congress of the International Confederation for Plastic,
Reconstructive, and Aesthetic Surgery, June 27-July 2, 1999, San
Francisco, CA: “Craniofacial Osseo-Distraction: A Bridge to
Eucephaly”

9. XIII Congress of the International Confederation for Plastic,
Reconstructive, and Aesthetic Surgery, June 27-July 2, 1999 San
Francisco, CA: "Ethnic Aesthetic Analysis and Surgery"

10. Inaugural Congress of the World Society for Reconstructive
Microsurgery, October 31-November 3, 2001, Taipei, Taiwan:
“Comparing Sural Neurocutaneous and Free Flaps for Reconstruction of
Leg Wounds: Indications and Outcomes”

11. American Society for Reconstructive Microsurgery, January 12-15,
2002, Cancun, Mexico: "The Role to Free Tissue Transfer and Sural
Neurocutaneous flaps for Reconstruction of Leg Wounds"

12. American Society of Plastic Surgery, 71st Annual Scientific
Meeting, November 2-6, 2002, San Antonio, Texas: "Defining the Role

Page 21 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 41 of 74

for Negative Pressure Therapy in the Treatment Algorithm of Extremity
Wounds"

13. American Society of Reconstructive Microsurgery, Annual
Scientific Meeting, January 11-15, 2003, Kauai, Hawaii: "Advances in
Pediatric Liver Transplantation: Continuous Monitoring of Portal
Venous and Hepatic Artery Flow With an Implantable Doppler Probe"

14. The 5th Annual Chicago Trauma Symposium, August 8-10, 2003,
Chicago, Illinois: “Soft Tissue Salvage: Where Are We in 2003?”

15. The Midwestern Association of Plastic Surgeons, 42nd Annual
Meeting, Chicago, Il May 1-2, 2004: “The Gastrocnemius-Achilles
Tendon Myocutaneous Flap (GAT Flap) for Single Stage Reconstruction
of Combined Soft Tissue and Extensor Mechanism Defects of the Knee:
An Eighteen Year Experience”

16. The 6th Annual Chicago Trauma Sympsoium, August 12-15, 2004,
Chicago, Il “Complex Wound Management”

17. The American Society of Plastic Surgery, October 9-13, 2004,
Philadelphia, Pennsylvania: “The Gastrocnemius-Achilles Tendon
Myocutaneous Flap (GAT Flap) for Single Stage Reconstruction of
Combined Soft Tissue and Extensor Mechanism Defects of the Knee: An
Eighteen Year Experience”

18. The American Society for Reconstructive Microsurgery, January
15-18, 2005, Fajardo, Puerto Rico: “Surviving as a Plastic Surgeon”

19. American Hernia Society, Poster Presentation, February 9-12,
2005, San Diego, California: “When Component Separation Isn’t
Enough”

20. The Midwestern Association of Plastic Surgeons, April 23-24,
Chicago, Il: “Hereditary Gingival Fibromatosis in Monozygotic Twins:
First Reported Case”

21. The Midwestern Association of Plastic Surgeons, April 23-24,
Chicago, Il: “Modified Components Separation Technique for Two
Massive Ventral Hernias”

22. The Midwestern Association of Plastic Surgeons, April 23-24,
Chicago, Il: “Mucormycosis of the Head and Neck: A Fatal Disease?”

23. The 7th Annual Chicago Trauma Symposium, August 11-14, 2005,
Chicago, Il “Management of Complex Injuries”

24. Current Concepts in Advanced Wound Healing: A Practical
Overview, Rush North Shore Medical Center, Skokie, Il September 18,
2005 “From Flaps to Grafts”
Page 22 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 42 of 74


25. Taizoon Baxamusa, M and Loren S.Schechter, MD, Abdominoplasty:
Use in Reconstruction of the Mangled Upper Extremity, The American
Association For Hand Surgery Annual Scientific Meeting, January 11-
14, 2006, Tucson, Arizona.

26. The American Academy of Orthopedic Surgeons 2006 Annual Meeting,
March 22-26, 2006, Chicago, Il “Methods of Patella-Femoral and
Extensor Mechanism Reconstruction for Fracture and Disruption After
Total Knee Arthroplasty”

27. Midwestern Association of Plastic Surgeons 44th Annual Meeting,
April 29-30, 2006, Oak Brook, Illinois “Elective Abdominal Plastic
Surgery Procedures Combined with Concomitant Intra-abdominal
Operations: A Single Surgeon’s Four Year Experience”

28. Midwestern Association of Plastic Surgeons 44th Annual Meeting,
April 29-30, 2006, Oak Brook, Illinois “Hereditary Gingival
Fibromatosis: Aggressive Two-Stage Surgical Resection Versus
Traditional Therapy”

29. Midwestern Association of Plastic Surgeons 44th Annual Meeting,
April 29-30, 2006, Oak Brook, Illinois “Abdominoplasty Graft & VAC
Therapy: Two Useful Adjuncts in Full-Thickness Grafting of the
Mangled Upper Extremity”

30. The American Association of Plastic Surgeons 85th Annual Meeting,
May 6-9, 2006 Hilton Head, South Carolina “Excision of Giant
Neurofibromas”

31. The 8th Annual Chicago Trauma Symposium, July 27-30, 2006,
Chicago, Il “Management of Complex Injuries”

32. The American Society of Plastic Surgeons Annual Meeting, October
6-12, 2006, San Francisco, California “Excision of Giant
Neurofibromas”

33. The American College of Surgeons Poster Presentation, October,
2006, Chicago, Il “Abdominoplasty: Use in Reconstruction of the
Mangled Upper Extremity”

34. American Medical Association-RFS 3rd Annual Poster Symposium,
November 10, Las Vegas, NV, 2006 “Abdominal Wall Reconstruction With
Alloderm”

35. Advocate Injury Institute: “Trauma 2006: The Spectrum of
Care), November 30-December 2, 2006, Lisle, Il, “Pit Bull Mauling:    A
Case Study”


Page 23 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 43 of 74

36. The 9th Annual Chicago Trauma Symposium, August 10-12, 2007,
Chicago, Il “Management of Complex Injuries”

37. The World Professional Association for Transgender Health
(WPATH) 2007 XX Biennial Symposium, September 5-8. 2007, Chicago, Il
Revision Vaginoplasty With Sigmoid Interposition: “A Reliable
Solution for a Difficult Problem”

38. Metropolitan Chicago Chapter of the American College of
Surgeons, 2008 Annual Meeting, March 15, 2008 “ER Call: Who’s Job is
it Anyway”

39. The 10th Annual Chicago Trauma Symposium, August 7-10, 2008,
Chicago, Il “Management of Complex Injuries”

40. 23nd Annual Clinical Symposium on Advances in Skin & Wound Care:
The Conference for Prevention and Healing October 26-30, 2008, Las
Vegas, Nevada,poster presentation “Use of Dual Therapies Consisting
of Negative Pressure Wound Therapy (NPWT) and Small Intestine Mucosa
(SIS) on a Complex Degloving Injury With an Expose Achilles Tendon:
A Case Report.”

41. The American Society of Plastic Surgeons Annual Meeting, October
31-November 3, 2008, Chicago, Il “Panel: Fresh Faces, Real Cases”

42. The American Association for Hand Surgery Annual Meeting,
January 7-13, 2009, Maui, Hawaii, poster session: “Omental Free
Tissue Transfer for Coverage of Complex Upper Extremity and Hand
Defects-The Forgotten Flap.”

43. Plastic Surgery At The Red Sea Symposium, March 24-28, 2009
Eilat, Israel, “Omental Free Tissue Transfer for Coverage of Complex
Upper Extremity and Hand Defects-The Forgotten Flap.”

44. ASPS/IQUAM Transatlantic Innovations Meeting, April 4-7, 2009
Miason de la Chimie, Paris, France, “Advertising in Plastic Surgery?”

45. ASPS/IQUAM Transatlantic Innovations Meeting, April 4-7, 2009
Miason de la Chimie, Paris, France, “Cost-Effectiveness of Physician
Extenders in Plastic Surgery”

46. Midwestern Association of Plastic Surgeons, 47th Annual Meeting,
April 18-19, 2009, Chicago, Il, “Microvascular Reconstruction of
Iatrogenic Femoral Artery Injury in a Neonate”

47. Midwestern Association of Plastic Surgeons, 47th Annual Meeting,
April 18-19, 2009, Chicago, Il,”Two Birds, One Stone: Combining
Abdominoplasty with Intra-Abdominal Procedures”


Page 24 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 44 of 74

48. The 11th Annual Chicago Trauma Symposium, August 1, 2009,
Chicago, Il “Management of Complex Injuries”

49. Societa Italiana Di Microchirurgia, XXIII Congresso Nazionale
della Societa Italiana di Microchirurgia, First Atlanto-Pacific
Microsurgery Conference, Modena, Italy, October 1-3, 2009, “Omental
Free Tissue Transfer for Coverage of Complex Extremity Defects: The
Forgotten Flap.”

50. Societa Italiana Di Microchirurgia, XXIII Congresso Nazionale
della Societa Italiana di Microchirurgia, First Atlanto-Pacific
Microsurgery Conference, Modena, Italy, October 1-3, 2009,
“Challenging Cases.”

51. American Society of Plastic Surgeons Annual Meeting, October 23-
27, 2009, Seattle, WA, “President’s Panel: The Future of the Solo
Practice-Can We, Should We Survive?”

52. The 12th Annual Chicago Trauma Symposium, August 5-8, 2010,
Chicago, Il “Management of Complex Injuries”

53. Breast MRI to Define The Blood Supply to the Nipple-Areolar
Complex. German Society of Plastic, Reconstructive and Aesthetic
Surgery (DGPRAEC), Dresden, Germany, September 2010

54. Roundtable Discussion: Electronic Health Records-Implications
for Plastic Surgeons, The American Society of Plastic Surgeons Annual
Meeting, October 3, 2010, Toronto, CA

55. Breast MRI Helps Define the Blood Supply to the Nipple-Areolar
Complex, The American Society of Plastic Surgeons Annual Meeting,
October 3, 2010, Toronto, CA.

56. ASPS/ASPSN Joint Patient Safety Panel: Patient Selection and
Managing Patient Expectations, The American Society of Plastic
Surgeons Annual Meeting, October 4, 2010, Toronto, CA

57. Lunch and Learn:    Prevention of VTE in Plastic Surgery
Patients, The American Society of Plastic Surgeons Annual Meeting,
October 5, 2010, Toronto, CA

58. Breast MRI Helps Define the Blood Supply to the Nipple-Areolar
Complex, 16th Congress of The International Confederation for Plastic
Reconstructive and Aesthetic Surgery, May 22-27, 2011, Vancouver,
Canada

59. Breast MRI Helps Define the Blood Supply to the Nipple-Areolar
Complex, The 6th Congress of The World Society for Reconstructive
Microsurgery, WSRM 2011, 29 June-2 July, 2011, Helsinki, Finland

Page 25 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 45 of 74

60. Applications of the Omentum for Limb Salvage: The Largest
Reported Series, The 6th Congress of The World Society for
Reconstructive Microsurgery, WSRM 2011, 29 June-2 July, 2011,
Helsinki, Finland

61. Successful Tongue Replantation Following Auto-Amputation Using
Supermicrosurgical Technique, Poster Session, The 6th Congress of The
World Society for Reconstructive Microsurgery, WSRM 2011, 29 June-2
July, 2011, Helsinki, Finland

62. The 13th Annual Chicago Trauma Symposium, August 25-28, 2011,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

63. WPATH: Pre-conference Symposium, September 24, 2011, Atlanta,
GA “Surgical Options and Decision-Making”

64. American Society of Plastic Surgeons Annual Meeting, September
27, 2011, Denver, CO Closing Session Lunch and Learn: Pathways to
Prevention-Avoiding Adverse Events, Part I: Patient Selection and
Preventing Adverse Events in the Ambulatory Surgical Setting

65. American Society of Plastic Surgeons Annual Meeting, September
27, 2011, Denver, CO Closing Session Lunch and Learn: Pathways to
Prevention-Avoiding Adverse Events, Part III: Preventing VTE

66. XXIV Congresso Nazionale della Societa Italiana di Microchirugia
congiunto con la American Society for Reconstructive Microsurgery,
October 20-22, 2011, Palermo, Sicily: 3 Step Approach to Lower
Extremity Trauma

67. XXIV Congresso Nazionale della Societa Italiana Microchirugia
congiunto con la American Society for Reconstructive Microsurgery,
October 20-22, 2011, Palermo, Sicily: Applications of the Omentum
for Limb Salvage: The Largest Reported Series

68. American Society for Reconstructive Microsurgery, Poster
Presentation, January 14-17, 2012, Las Vegas, NV: Neonatal Limb
Salvage: When Conservative Management is Surgical Intervention

69. The 14th Annual Chicago Trauma Symposium, August 2-5, 2012,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

70. The Annual Meeting of The American Society of Plastic Surgeons,
October 25th-30, 2012, New Orleans, LA “Reimbursement in Breast
Reconstruction”

71. The Annual Meeting of The American Society of Plastic Surgeons,
October 25th-30, 2012, New Orleans, LA “Thriving in a New Economic
Reality: Business Relationships and Integration in the Marketplace”

Page 26 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 46 of 74

72. The 15th Annual Chicago Trauma Symposium, August 2-5, 2013,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

73. 2014 WPATH Symposium, Tansgender Health from Global Perspectives,
February 14-18, 2014, “Short Scar Chest Surgery.”

74. 2014 WPATH Symposium, Transgender Health from Global
Perspectives, February 14-18, 2014, “Intestinal Vaginoplasty with
Right and Left Colon.”

75. 24th Annual Southern Comfort Conference, September 3-7, 2014,
Atlanta, Georgia, “Gender Confirmation Surgery: State of the Art.”

76. The 15th Annual Chicago Trauma Symposium, September 4-7, 2014,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

77. The Midwest Association of Plastic Surgeons, May 30, 2015,
Chicago, Il “Gender Confirmation Surgery: A Single-Surgeon’s
Experience”

78. The Midwest Association of Plastic Surgeons, May 30, 2015,
Chicago, Il, Moderator, Gender Reassignment.

79. the American Society of Plastic Surgeons 2015 Professional
Liability Insurance and Patient Safety Committee Meeting, July 17,
2015, “Gender Confirmation Surgery.”

80. The American Society of Plastic Surgeons, October 16-20, 2015,
Boston, MA. From Fee-for-Service to Bundled Payments

81. The American Society of Plastic Surgeons, October 16-20, 2015,
Boston, MA. Moderator, Transgender Surgery

82. The American Society of Plastic Surgeons, October 16-20, 2015,
Boston, MA. Efficient Use of Physician Assistants in Plastic Surgery.

83. The American Society of Plastic Surgeons, October 16-20, 2015,
Boston, MA. Patient Safety: Prevention of VTE

84. The World Professional Association for Transgender Health,
Objective Quality Parameters for Gender Confirmation Surgery, June
18-22, 2016, Amsterdam, Netherlands

85. The World Professional Association for Transgender Health,
Resident Education Curriculum for Gender Confirmation Surgery, June
18-22, 2016, Amsterdam, Netherlands

86. The World Professional Association for Transgender Health,
Urologic Management of a Reconstructed Urethra(Poster session #195),
June 18-22, 2016, Amsterdam, Netherlands
Page 27 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 47 of 74


87. The World Professional Association for Transgender Health,
Construction of a neovagina for male-to-female gender reassignment
surgery using a modified intestinal vaginoplasty technique, poster
session (Poster session #198), June 18-22, 2016, Amsterdam,
Netherlands

88. Aesthetica Super Symposium, The American Society of Plastic
Surgeons, Genital Aesthetics: What are we trying to achieve?,
Washington, DC June 23-25, 2016

89. Aesthetica Super Symposium, The American Society of Plastic
Surgeons, Female to Male Gender Reassignment, Washington, DC June 23-
25, 2016

90. Aesthetica Super Symposium, The American Society of Plastic
Surgeons, The journal of retractions, what I no longer do,
Washington, DC June 23-25, 2016

91. Aesthetica Super Symposium, The American Society of Plastic
Surgeons, The three minute drill, tips and tricks, Washington, DC
June 23-25, 2016

92. Aesthetica Super Symposium, The American Society of Plastic
Surgeons, Moderator, Mini master class: Male genital plastic
surgery, Washington, DC June 23-25, 2016

93. The 16th Annual Chicago Trauma Symposium, August 18-21, 2016,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

94.   USPATH Poster Session, Feb 2-5, 2017, Los Angeles, CA, Partial
Flap Failure Five Weeks Following Radial Forearm Phalloplasty: Case
Report and Review of the Literature

95. USPATH Poster Session, Feb 2-5, 2017, Los Angeles, CA,
Urethroplasty for Stricture after Phalloplasty in Transmen Surgery for
Urethral Stricture Disease after Radial Forearm Flap Phalloplasty–
Management Options in Gender Confirmation Surgery

96. USPATH, Feb 2-5, 2017, Los Angeles, CA, Patient Evaluation and
Chest Surgery in Transmen: A Pre-operative Classification

97. USPATH, Feb 2-5, 2017, Los Angeles, CA Single Stage Urethral
Reconstruction in Flap Phalloplasty: Modification of Technique for
Construction of Proximal Urethra

98. USPATH, Feb 2-5, 2017, Los Angeles, CA, Use of Bilayer Wound
Matrix on Forearm Donor Site Following Phalloplasty

99. USPATH, Feb 2-5, 2017, Los Angeles, CA, Vaginoplasty: Surgical
Page 28 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 48 of 74

Techniques

100. USPATH, Feb 2-5, 2017, Los Angeles, CA, Positioning of a Penile
Prosthesis with an Acellular Dermal Matrix Wrap following Radial
Forearm Phalloplasty

101. USPATH, Feb 2-5, 2017, Los Angeles, CA, Principles for a
Gender Surgery Program

102. USPATH, Feb 2-5, 2017, Los Angeles, CA, Construction of a
Neovagina Using a Modified Intestinal Vaginoplasty Technique

103. The 18th Annual Chicago Orthopedic Symposium, July 6-9, 2017,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

104. The American Society of Plastic Surgeons Annual meeting,
October 6-10, 2017, Orlando, FL, Moderator: Genital Surgery Trends
for Women

105. The American Society of Plastic Surgeons Annual meeting,
October 6-10, 2017, Orlando, FL, Adding Transgender Surgery to Your
Practice, Moderator and Speaker

106. The American Society of Plastic Surgeons Annual meeting,
October 6-10, 2017, Orlando, FL, Transbottom Surgery

107. 14th Congress of The European Federation of Societies for
Microsurgery, Belgrade, May 5-8, 2018 A Novel Approach to IPP
Implantation Post Phalloplasty: The Chicago Experience

108. 14th Congress of The European Federation of Societies for
Microsurgery, Belgrade, May 5-8, 2018, A Novel Approach for Neovagina
Configuration During Vaginoplasty for Gender Confirmation Surgery

109. 14th Congress of The European Federation of Societies for
Microsurgery, Belgrade, May 5-8, 2018 Developlment of a Pelvic Floor
Physical Therapy Protocol for Patients Undergoing Vaginoplasty for
Gender Confirmation

110. 14th Congress of The European Federation of Societies for
Microsurgery, Belgrade, May 5-8, 2018 Establishing Guidelines for
Gender Confirmation Surgery: The Perioperative Risk of Asymptomatic
Deep Venous Thrombosis for Vaginoplasty

111. The 19th Annual Chicago Trauma Symposium, August 16-19, 2018,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

112. Midwest LGBTQ Health Symposium, September 14-15, 2018, Chicago,
Il ”Quality Parameters in Gender Confirmation Surgery”

Page 29 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 49 of 74

113. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, Poster Session, Proposed Guidelines for Medical Tattoo
Following Phalloplasty; An Interdisciplinary Approach

114. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, Establishment of the First Gender Confirmation Surgery
Fellowship

115. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, ISSM Lecture, The Importance of Surgical Training

116. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, Tracking Patient-Reported Outcomes in Gender Confirmation
Surgery

117. “Theorizing the Phantom Penis,” The Psychotherapy Center for
Gender and Sexuality’s 6th Biannual Conference, Transformations, March
29-March 30, 2019, NY, NY

INSTRUCTIONAL COURSES:
1. Emory University and WPATH: Contemporary Management of
Transgender Patients: Surgical Options and Decision-Making, September
5, 2007 Chicago, Il

2. Craniomaxillofacial Trauma Surgery: An Interdisciplinary
Approach, February 16-17, 2008, Burr Ridge, Il

3. Societa Italiana Di Microchirurgia, XXIII Congresso Nazionale
della Societa Italiana di Microchirurgia, First Atlanto-Pacific
Microsurgery Conference, Modena, Italy, October 1-3, 2009, Moderator:
Free Papers, Lower Extremity

4. American Society of Plastic Surgeons Annual Meeting, October 23-
27, 2009, Seattle, WA, Moderator: ASPS/ASPSN Patient Panel:
Effective Communication-A Key to Patient Safety and Prevention of
Malpractice Claims

5.   American Society of Plastic Surgeons Annual Meeting, October 23-
27, 2009, Seattle, WA, Instructional Course: Strategies to Identify
and Prevent Errors and Near Misses in Your Practice

6.   American Society of Plastic Surgeons Annual Meeting, October 23-
27, 2009, Seattle, WA, Roundtable Discussion: Electronic Health
Records-Implications for Plastic Surgeons

7. 10th Congress of The European Federation of Societies for
Microsurgery, May 2—22, 2010, Genoa, Italy, “The Mangled Lower
Extremities: An Algorithm for Soft Tissue Reconstruction.”


Page 30 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 50 of 74

8. Mulitspecialty Course for Operating Room Personnel-
Craniomaxillofacial, Orthopaedics, and Spine, A Team Approach, AO
North American, June 26-27, 2010, The Westin Lombard Yorktown Center.

9. Management of Emergency Cases in the Operating Room, The American
Society of Plastic Surgeons Annual Meeting, October 4, 2010, Toronto,
CA.

10. Surgical Approaches and Techniques in Craniomaxillofacial
Trauma, November 6, 2010, Burr Ridge, Il.

11. The Business of Reconstructive Microsurgery: Maximizing
Economic value (Chair)The American Society for Reconstructive
Microsurgery, January 14-17, 2012, Las Vegas, Nevada.

12. Strategies to Identify and Prevent Errors and Near Misses in
Your Practice, The Annual Meeting of The American Society of Plastic
Surgeons, October 25th-30th, 2012, New Orleans, LA

13. Strategies to Identify and Prevent Errors and Near Misses in Your
Practice, The Annual Meeting of The American Society of Plastic
Surgeons, October 11th-15th, 2013, San Diego, CA

14. Mythbusters: Microsurgical Breast Reconstruction in Private
Practice, The Annual Meeting of The American Society of Plastic
Surgeons, October 11th-15th, 2013, San Diego, CA

15. Minimizing Complications in Perioperative Care, The American
Society for Reconstructive Microsurgery, January 11-14, 2014, Kauai,
Hawaii

16. Genitourinary and Perineal Reconstruction, The American Society
for Reconstructive Microsurgery, January 11-14, 2014, Kauai, Hawaii

17. Transgender Breast Surgery, The American Society of Plastic
Surgeons, October 16-20, 2015, Boston, MA

18. Gender Confirmation Surgery, The School of the Art Institute
(recipient of American College Health Fund’s Gallagher Koster
Innovative Practices in College Health Award), October 27, 2015,
Chicago, Il

19. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, November 5-7, 2015,
Chicago, Il Overview of Surgical Treatment Options

20. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, November 5-7, 2015 Chicago,
Il Surgical Procedures

Page 31 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 51 of 74

21. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, November 5-7, 2015,
Chicago, Il Surgical Complications

22. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, November 5-7, 2015,
Chicago, Il Post-operative Care

23. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, November 5-7, 2015,
Chicago, Il Case Discussions: The Multidisciplinary Team

24. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, January 20-23,2016,
Atlanta, GA Overview of Surgical Treatment Options

25. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, January 20-23, 2016,
Atlanta, GA Surgical Treatment Options

26. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, March 30-April 1, 2016,
Springfield, MO, Surgical Treatment Options.

27. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Certified Training Course, March 30-April 1, 2016,
Springfield, MO, Multi-disciplinary Case Discussion.

28. Introduction to Transgender Surgery, ASPS Breast Surgery and
Body Contouring Symposium, Santa Fe, NM, August 25-27, 2016

29. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Global Education Initiative Advanced Training Course,
September 28, 2016, Ft. Lauderdale, FL.

30. Cirugias de Confirmacion de Sexo Paso a Paso, XXXV Congreso
Confederacion Americana de Urologia (CAU), Panama City, Panama,
October 4-8, 2016.

31. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Global Education Initiative Advanced Training Course,
December 3, 2016, Arlington, VA.

32. PSEN (sponsored by ASPS and endorsed by WPATH), Transgender 101
for Surgeons, January 2017-March 2017

33. Surgical Anatomy and Surgical Approaches to M-to-F Genital
Gender Affirming Surgery and the Management of the Patient Before,
During and After Surgery: A Human Cadaver Based Course, Orange
County, CA, Feb. 1, 2017
Page 32 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 52 of 74


34. Gender Confirmation Surgery, ALAPP, 2 Congreso Internacional de
la Asociacion Latinoamericana de Piso Pelvico, Sao Paulo, Brasil, 9-
11 de marzo de 2017

35. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Global Education Initiative Foundations Training
Course, Overview of Surgical Treatment, March 31-April 2, 2017,
Minneapolois Minnesota.

36. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Global Education Initiative Foundations Training
Course, The Multi-Disciplinary Team Case Discussions, March 31-April
2, 2017, Minneapolois Minnesota.

37.    Transfeminine Cadaver Course, WPATH, May 19-20, 2017, Chicago,
Il

38. Transgender/Penile Reconstruction-Penile Reconstruction: Radial
Forearm Flap Vs. Anterolateral Thigh Flap, Moderator and Presenter,
The World Society for Reconstructive Microsurgery, June 14-17, 2017,
Seoul, Korea

39. Primer of Transgender Breast Surgery, ASPS Breast Surgery and
Body Contouring Symposium, San Diego, CA, August 10-12, 2017

40. Confirmation Surgery in Gender Dysphoria: current state and
future developments, International Continence Society, Florence,
Italy, September 12-15, 2017

41. The American Society of Plastic Surgeons Annual meeting, October
6-10, 2017, Orlando, FL, ASPS/WPATH Joint Session, Session Planner
and Moderator

42.Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Global Education Initiative Foundations Training
Course: Overview of Surgical Treatment, Columbus, OH, October 20-21,
2017

43. Transgender Health: Best Practices in Medical and Mental Health
Care. A WPATH Global Education Initiative Advanced Training Course:
Medical Care in the Perioperative Period, Aftercare: Identifying
Potential Complications, Columbus, OH, October 20-21, 2017

44. Webinar: Gender Affirming Surgeries 101: Explore The Latest
Topics in Gender Affirmation Surgery, PSEN, April 18, 2018

45. Course Director: MT. Sinai/WPATH Live Surgery Training Course
for Gender Affirmation Procedures, April 26-28, 2018, New York, NY

Page 33 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 53 of 74

46. Philadelphia Trans Wellness Conference, Perioperative Care of
the Transgender Woman Undergoing Vaginoplasty (Workshop),
Philadelphia, PA, August 3, 2018

47. Philadelphia Trans Wellness Conference, Gender Confirmation
Surgery (Workshop), Philadelphia, PA, August 3, 2018

48. Gender Confirmation Surgery, 2018 Oral and Written Board
Preparation Course, The American Society of Plastic Surgeons, August
16-18, 2018, Rosemont, Il

49. Confirmation Surgery in Gender Dysphoria: Current State and
Future Developments, The International Continence Society,
Philadelphia, PA August 28, 2018

50. WPATH Global Education Initiative, Foundations Training Course,
“Overview of Surgical Treatment,” Cincinnati, OH, September 14-15,
2018

51. WPATH Global Education Initiative, Foundations Training Course,
“The Multi-Disciplinary Team: Case Discussions,” Cincinnati, OH,
September 14-15, 2018

52. WPATH Global Education Initiative, Advanced Training Course,
“Medical Care in the Perioperative Period After Care: Identifying
Potential Complications,” Cincinnati, OH, September 14-15, 2018

53. 25th WPATH Symposium, Surgeons Conference, November 1, 2018,
Buenos Aires, Argentina, Moderator

54. 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, Global Education Initiative (GEI): Surgery and Ethics

55. WPATH GEI: Best Practices in Medical and Mental Health Care,
Foundations in Surgery, New Orleans, March 22, 2019

56. WPATH GEI: Best Practices in Medical and Mental Health Care,
Advanced Surgery, New Orleans, March 22, 2019

57. Program Chair: ASPS/WPATH GEI Inaugural Gender-Affirming
Breast, Chest, and Body Master Class, Miami, Fl, July 20, 2019

58. Overview of Surgical Management and The Standards of Care
(WPATH, v. 7) ASPS/WPATH GEI Inaugural Gender-Affirming Breast,
Chest, and Body Master Class, Miami, Fl, July 20, 2019

59. Program Director, Gender Affirming Breast,Chest, and Body Master
Class, The American Society of Plastic Surgeons, Miami, Fl, July 20,
2019

Page 34 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 54 of 74

60. Gender Confirmation Surgery, The American Society of Plastic
Surgeons Oral and Written Board Preparation Course, August 15, 2019,
Rosemont, Il

61. Upper Surgeries (chest surgery & breast augmentation), WPATH,
Global Education Initiative, September 4-5, 2019, Washington, DC

62. Preparing for Upper Surgeries-Case Based (chest surgery & breast
augmentation), WPATH, Global Education Initiative, September 4-5,
2019, Washington, DC

63. Preparing for Feminizing Lower Surgeries-Case Based
(vaginoplasty), WPATH, Global Education Initiative, September 4-5,
2019, Washington, DC

64. Lower Surgeries-Masculinizing (phalloplasty & metoidioplasty),
WPATH, Global Education Initiative, September 4-5, 2019, Washington,
DC

65. Preparing for Masculinizing Lower Surgeries-Case Based
(phalloplasty & metoidioplasty), WPATH, Global Education Initiative,
September 4-5, 2019, Washington, DC

66. Panel Discussion about Ethics in Surgery and Interdisciplinary
Care, WPATH, Global Education Initiative, September 4-5, 2019,
Washington, DC

67. Discussion about Ethics and Tensions in Child and Adolescent
Care, WPATH, Global Education Initiative, September 4-5, 2019,
Washington, DC

68. Transgender Health: Best Practices in Medical and Mental Health
Care Foundation Training Courses, Hanoi, Viet Nam, Jan 14-17, 2020
(Foundations in Surgery, Advanced Medical-surgery and complicated
case studies), Planning & Documentation (upper surgeries-chest
surgery and breast augmentation, preparing for upper surgeries-case
based (chest surgery and breast augmentation), lower surgeries
(feminizing-vaginoplasty), preparing for feminizing lower surgeries-
case based, lower surgeries-masculinizing (phalloplasty and
metoidioplasty), preparing for masculinizing lower surgeries-case-
based (phalloplasty and metoidioplasty), Ethics-panel discussion
about ethics in surgery and interdisciplinary care)

69. WPATH GEI Panel Cases Discussion, via Webinar, May 29, 30, 31,
2020

SYMPOSIA:



Page 35 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 55 of 74

1. Program Director, 2011 Chicago Breast Symposium, October 15,
2011, The Chicago Plastic Surgery Research Foundation and The Chicago
Medical School at Rosalind Franklin University, North Chicago, IL,

2. Fundamentals of Evidence-Based Medicine & How to Incorporate it
Into Your Practice, Challenging Complications in Plastic Surgery:
Successful Management Strategies, The American Society of Plastic
Surgeons, July 13-14, 2012 Washington, DC

3. Understanding Outcome Measures in Breast & Body Contouring
Surgery, Challenging Complications in Plastic Surgery: Successful
Management Strategies, The American Society of Plastic Surgeons, July
13-14, 2012 Washington, DC

4. Benchmarking Complications: What We Know About Body Contouring
Complication Rates from Established Databases, Challenging
Complications in Plastic Surgery: Successful Management Strategies,
The American Society of Plastic Surgeons, July 13-14, 2012
Washington, DC

5. Special Lecture: VTE Prophylaxis for Plastic Surgery in 2011,
Challenging Complications in Plastic Surgery: Successful Management
Strategies, The American Society of Plastic Surgeons, July 13-14,
2012 Washington, DC

6. Nipple Sparing Mastectomy: Unexpected Outcomes, Challenging
Complications in Plastic Surgery: Successful Management Strategies,
The American Society of Plastic Surgeons, July 13-14, 2012
Washington, DC

7. Program Director, 2011 Chicago Breast Symposium, October 13-14,
2012, The Chicago Plastic Surgery Research Foundation and The Chicago
Medical School at Rosalind Franklin University, North Chicago, Il

8. Practice Strategies in a Changing Healthcare Environment,
Moderator, Midwestern Association of Plastic Surgeons, April 27-28,
2013, Chicago, Il

9. Moderator: Breast Scientific Paper Session, The Annual Meeting
of The American Society of Plastic Surgery, October 12, 2014,
Chicago, Il.

10. Moderator: The World Professional Association for Transgender
Health, Tuesday, June 21, Surgical Session (0945-1045), June 18-22,
2016, Amsterdam, Netherlands

11. Course Director: Transmale Genital Surgery: WPATH Gender
Education Initiative, October 21-22, 2016 Chicago, Il


Page 36 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 56 of 74

12. Co-Chair and Moderator: Surgeon’s Only Session, USPATH, Los
Angeles, CA, Feb. 2, 2017

13. Vascular Anastomosis: Options for Lengthening Vascular Pedicle,
Surgeon’s Only Session, USPATH, Los Angeles, CA, Feb. 2, 2017

14. Transgender Healthcare Mini-Symposium, Chicago Medical School of
Rosalind Franklin University, North Chicago, Il March 10, 2017.

15. Moderator: Penile Transplant: Genito-urinary trauma/penile
cancer, The European Association of Urologists, Meeting of the EAU
Section of Genito-Urinary Reconstructive Surgeons (ESGURS), London,
United Kingdom, March 23-26, 2017

16: 25th WPATH Symposium, November 2-6, 2018, Buenos Aires,
Argentina, Mini-Symposium: A Comprehensive Approach to Gender
Confirming Surgery

17. Program Director, 2nd Annual Live Surgery Conference for Gender
Affirmation Procedures, Ichan School of Medicine at Mt. Sinai, NY, NY
February 28, 2019-March 2, 2019.

18. Moderator, “Genital Reassignment for Adolescents:
Considerations and Conundrums,” Discussions on gender affirmation:
surgery and beyond, Dignity Health Saint Francis Memorial Hospital
and WPATH GEI, San Francisco, CA, May 30-June 1, 2019

19. Moderator, “Reconstructive Urology and Genitourinary Options in
Gender Affirming Surgery,” Discussions on gender affirmation:
surgery and beyond, Dignity Health Saint Francis Memorial Hospital
and WPATH GEI, San Francisco, CA, May 30-June 1, 2019

20. Moderator, “Complications in Masculinizing Genital
Reconstruction Surgery,” Dignity Health Saint Francis Memorial
Hospital and WPATH GEI, San Francisco, CA, May 30-June 1, 2019

21. Moderator, “Preparing for Surgery and Recovery,” Dignity Health
Saint Francis Memorial Hospital and WPATH GEI, San Francisco, CA, May
30-June 1, 2019

22. Discussant, “WPATH Standards of Care Version 8 Preview,” Dignity
Health Saint Francis Memorial Hospital and WPATH GEI, San Francisco,
CA, May 30-June 1, 2019

23. Program Coordinator, Surgeon’s Only Course, USPATH, September 5,
2019, Washington, DC

24. Master Series in Transgender Surgery 2020: Vaginoplasty and Top
Surgery, course co-director, Mayo Clinic, Rochester, MN, August 7-8,
2020
Page 37 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 57 of 74




FACULTY SPONSORED RESEARCH:
1. Societa Italiana Di Microchirurgia, XXIII Congresso Nazionale
della Societa Italiana di Microchirurgia, First Atlanto-Pacific
Microsurgery Conference, Modena, Italy, October 1-3, 2009, “Free
Tissue Transfer in the Treatment of Zygomycosis.” Presented by
Michelle Roughton, MD

2. Hines/North Chicago VA Research Day, Edward Hines, Jr., VA
Hospital, Maywood, Il, April 29, 2010, “Breast MRI Helps to Define
the Blood Supply to the Nipple-Areolar Complex.” Presented by Iris
A. Seitz, MD, PhD.

3. Advocate Research Forum, Advocate Lutheran General Hospital, May
5, 2010, “Breast MRI Helps to Define the Blood Supply to the Nipple-
Areolar Complex.” Presented by Iris A. Seitz, MD, PhD.


4. Advocate Research Forum, Advocate Lutheran General Hospital, May
5, 2010, “Achieving Soft Tissue Coverage of Complex Upper and Lower
Extremity Defects with Omental Free Tissue Transfer.” Presented by
Iris A. Seitz, MD, PhD.

5. Advocate Research Forum, Advocate Lutheran General Hospital, May
5, 2010, “Facilitating Harvest of the Serratus Fascial Flap with
Ultrasonic Dissection.” Presented by Iris A. Seitz, MD, PhD.

6. Advocate Research Forum, Advocate Lutheran General Hospital, May
5, 2010,”Patient Safety: Abdominoplasty and Intra-Abdominal
Procedures.” Presented by Michelle Roughton, MD

7. The Midwestern Association of Plastic Surgeons, 49th Annual
Scientific Meeting, May 15th, 2010, “Breast MRI Helps Define The Blood
Supply to the Nipple-Areolar Complex.” Presented by Iris A. Seitz,
MD, PhD.

8. Jonathan M. Hagedorn, BA, Loren S. Schechter, MD, FACS, Dr. Manoj
R. Shah, MD, FACS, Matthew L. Jimenez, MD, Justine Lee, MD, PhD,
Varun Shah. Re-examining the Indications for Limb Salvage, 2011 All
School Research Consortium at Rosalind Franklin University. Chicago
Medical School of Rosalind Franklin University, 3/16/11.


9. Jonathan Bank, MD, Lucio A. Pavone, MD, Iris A. Seitz, Michelle
C. Roughton, MD, Loren S. Schechter, MD Deep Inferior Epigastric
Perforator Flap for Breast Reconstruction after Abdominoplasty The
Midwestern Association of Plastic Surgeons, 51st Annual Educational
Meeting, April 21-22, 2012, Northwestern Memorial Hospital, Chicago,
Illinois
Page 38 of 55
     Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 58 of 74

10. Samuel Lake, Iris A. Seitz, MD, Phd, Loren S. Schechter, MD,
Daniel Peterson, Phd Omentum and Subcutaneous Fat Derived Cell
Populations Contain hMSCs Comparable to Bone Marrow-Derived
hMSCsFirst Place, Rosalind Franklin University Summer Research Poster
Session

11. J. Siwinski, MS II, Iris A. Seitz, MD PhD, Dana Rioux Forker,
MD, Lucio A. Pavone, MD, Loren S Schechter, MD FACS. Upper and Lower
Limb Salvage With Omental Free Flaps: A Long-Term Functional Outcome
Analysis. Annual Dr. Kenneth A. Suarez Research Day, Midwestern
University, Downers Grove, IL, May 2014

12. Whitehead DM, Kocjancic E, Iacovelli V, Morgantini LA, Schechter
LS. A Case Report: Penile Prosthesis With an Alloderm Wrap Positioned
After Radial Forearm Phalloplasty. Poster session presented at:
American Society for Reconstructive Microsurgery Annual Meeting, 2018
Jan 13-16; Phoenix, AZ.

13. Whitehead DM, Kocjancic E, Iacovelli V, Morgantini LA, Schechter
LS. An Innovative Technique: Single Stage Urethral Reconstruction in
Female-to-Male Patients. Poster session presented at: American
Society for Reconstructive Microsurgery Annual Meeting, 2018 Jan 13-
16; Phoenix, AZ.

14. Whitehead, DM Inflatable Penile Prosthesis Implantation Post
Phalloplasty: Surgical Technique, Challenges, and Outcomes, MAPS
2018 Annual Scientific Meeting, April 14, 2018, Chicago, Il

15. Whitehead, DM, Inverted Penile Skin With Scrotal Graft And
Omission of Sacrospinal Fixation: Our Novel Vaginoplasty Technique
MAPS 2018 Annual Scientific Meeting, April 14, 2018, Chicago, Il

Keynote Address:

1. University of Utah, Gender Confirmation Surgery, Transgender
Provider Summit, November 8, 2014

INVITED LECTURES:
1. Management of Soft Tissue Injuries of the Face, Grand Rounds,
Emergency Medicine, The University of Chicago, August, 1999

2. Case Report: Excision of a Giant Neurofibroma, Operating Room
Staff Lecture Series, Continuing Education Series, St. Francis
Hospital, Evanston, Il March 2000

3.    Wounds, Lincolnwood Family Practice, Lincolnwood, Il April 2000

4. The Junior Attending, Grand Rounds, Plastic and Reconstructive
Surgery, The University of Chicago, June 2000

Page 39 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 59 of 74


5. Case Report: Excision of a Giant Neurofibroma, Department of
Medicine Grand Rounds, St. Francis Hospital, Evanston, Il June 2000

6. Facial Trauma, Resurrection         Medical   Center   Emergency   Medicine
Residency, September 2000

7. Plastic Surgery of the Breast and Abdomen, Grand Rounds, Dept. of
Obstetrics and Gynecology, Evanston Hospital, September, 2000

8. Change of Face; Is Cosmetic Surgery for You?, Adult Education
Series, Rush North Shore Medical Center, October, 2000

9. Reconstructive Surgery of the Breast, Professional Lecture Series
on Breast Cancer, St. Francis Hospital, October, 2000

10. Plastic Surgery of the Breast and Abdomen, Grand Rounds, Dept.
of Obstetrics and Gynecology, Lutheran General Hospital, December,
2000

11. Change of Face; Is Cosmetic Surgery for You?, Adult Education
Series, Lutheran General Hospital and The Arlington Heights Public
Library, December, 2000

12. Updates in Breast Reconstruction, The Breast Center, Lutheran
General Hospital, January 2001

13. Abdominal Wall Reconstruction, Trauma Conference, Lutheran
General Hospital, February 2001

14.   Wound Care, Rush North Shore Medical Center, March 2001

15. Breast Reconstruction, Diagnosis and Treatment Updates on Breast
Cancer, Lutheran General Hospital, April 2001

16. Wound Care and V.A.C. Therapy, Double Tree Hotel, Skokie, Il
October 2001

17. The Role of the V.A.C. in       Reconstructive Surgery, LaCrosse, WI
November 2001

18. Dressing for Success: The Role of the V.A.C. in Reconstructive
Surgery, Grand Rounds, The University of Minnesota Section of Plastic
and Reconstructive, Minneapolis, MN January, 2002

19. The Vacuum Assisted Closure Device in the Management of Complex
Soft Tissue Defects, Eau Claire, WI February, 2002

20. The Vacuum Assisted Closure Device in Acute & Traumatic Soft
Tissue Injuries, Orland Park, Il March, 2002
Page 40 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 60 of 74


21. Body Contouring After Weight Loss, The Gurnee Weight Loss
Support Group, Gurnee, Il April, 2002

22. An Algorithm to Complex Soft Tissue Reconstruction With Negative
Pressure Therapy, Owensboro Mercy Medical Center, Owensboro, Ky,
April, 2002

23. Breast and Body Contouring, St. Francis Hospital Weight Loss
Support Group, Evanston, Il April, 2002

24. The Wound Closure Ladder vs. The Reconstructive Elevator,
Surgical Grand Rounds, Lutheran General Hospital, Park Ridge, Il,
May, 2002.

25. An Algorithm for Complex Soft Tissue Reconstruction with the
Vacuum Assisted Closure Device, The Field Museum, Chicago,Il, May,
2002

26. The Role of Negative Pressure Wound Therapy in Reconstructive
Surgery, Kinetic Concepts, Inc. San Antonio, Texas, July 31, 2002

27. Management of Complex Soft Tissue Injuries of the Lower
Extremity, Chicago Trauma Symposium, August 2-5, 2002, Chicago,
Illinois:

28. Wound Bed Preparation, Smith Nephew, Oak Brook, Il, August 6,
2002

29. Getting Under Your Skin...Is Cosmetic Surgery for You?, Rush
North Shore Adult Continuing Education Series, Skokie, Il August 28,
2002.

30. The Role of Negative Pressure Therapy in Complex Soft Tissue
Wounds, Columbia/St. Mary's Wound, Ostomy, and Continence Nurse
Program, Milwaukee, Wi, September 17, 2002

31. A Systematic Approach to Functional Restoration, Grand Rounds,
Dept. of Physical Therapy and Rehabilitation Medicine, Lutheran
General Hospital, September 19, 2002

32. The Role of Negative Pressure Wound Therapy in Reconstructive
Surgery, Ann Arbor, Mi September 26, 2002

33. Dressing for Success: The Role of the Vaccuum Assisted Closure
Device in Plastic Surgery, Indianopolis, In November 11, 2002

34. The Wound Closure Ladder Versus the Reconstructive Elevator,
Crystal Lake, Il November 21, 2002

Page 41 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 61 of 74

35. A Systematic Approach to Functional Restoration, Grand Rounds,
Dept. of Physical Therapy, Evanston Northwestern Healthcare,
Evanston, Il February 13, 2003

36. Case Studies in Traumatic Wound Reconstruction, American
Association of Critical Care Nurses, Northwest Chicago Area Chapter,
Park Ridge, Il February 19, 2003

37. Reconstruction of Complex Soft Tissue Injuries of the Lower
Extremity, Podiatry Lecture Series, Rush North Shore Medical Center,
Skokie, Il March 5, 2003

38. The Use of Negative Pressure Wound Therapy in Reconstructive
Surgery, Kalamazoo, Mi March 19, 2003

39. Updates in Breast Reconstruction, The Midwest Clinical
Conference, The Chicago Medical Society, Chicago, Il March 21, 2003

40. Updates of Vacuum Assisted Closure, Grand Rounds, The Medical
College of Wisconsin, Department of Plastic Surgery, Milwaukee, Wi
March 26, 2003

41. Breast Reconstruction, Surgical Grand Rounds, Lutheran General
Hospital, Park Ridge, Il March 27, 2003

42. Decision-Making in Breast Reconstruction: Plastic Surgeons as
Members of a Multi-Disciplinary Team, 1st Annual Advocate Lutheran
General Hospital Breast Cancer Symposium, Rosemont, Il, April 11,
2003

43. The Wound Closure Ladder Versus The Reconstructive Elevator,
Duluth, Mn, April 24, 2003

44. Dressing For Successs: The Role of The Wound VAC in
Reconstructive Surgery, Detroit, Mi, May 9, 2003

45. Plastic Surgery Pearls, Grand Rounds Orthopedic Surgery
Physician Assistants Lutheran General Hospital and Finch University
of Health Sciences, Park Ridge, Il, June 5, 2003

46. A Systematic Approach to Complex Reconstruction, 12th Annual
Vendor Fair “Surgical Innovations,” October 18, 2003, Lutheran
General Hospital, Park Ridge, Il 2003

47. Dressing For Success: The Role of the Wound VAC in
Reconstructive Surgery, American Society of Plastic Surgery, October
26, 2003, San Diego, CA



Page 42 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 62 of 74

48. Beautiful You: From Botox to Weekend Surgeries, 21st Century
Cosmetic Considerations, March 21, 2004 Hadassah Women’s Health
Symposium, Skokie, Il

49. Updates in Breast Reconstruction, The 2nd Annual Breast Cancer
Symposium, Advocate Lutheran General, Hyatt Rosemont, April 2, 2004

50. Head and Neck Reconstruction, Grand Rounds, The University of
Illinois Metropolitan Group Hospitals Residency in General Surgery,
Advocate Lutheran General Hospital, May 6, 2004

51. Abdominal Wall Reconstruction, Surgeons Forum, LifeCell
Corporation, May 15, 2004, Chicago, Il

52. 4th Annual Chicagoland Day of Sharing for Breast Cancer
Awareness, Saturday, October 2, 2004, Hoffman Estates, Il

53. Abdominal Wall Reconstruction, University of Illinois
Metropolitan Group Hospitals Residency in General Surgery, November
19, 2004, Skokie, Il

54. Advances in Wound Care, Wound and Skin Care Survival Skills,
Advocate Good Samaritan Hospital, Tuesday, February 8, 2005, Downer’s
Grove, Il

55. Plastic Surgery: A Five Year Perspective in Practice, Grand
Rounds, The University of Chicago, May 18, 2005, Chicago, Il

56. New Techniques in Breast Reconstruction, The Cancer Wellness
Center, October 11, 2005 Northbrook, Il

57. Principles of Plastic Surgery; Soft Tissue Reconstruction of
the Hand, Rehab Connections, Inc., Hand, Wrist, and Elbow Forum,
October 28, 2005, Homer Glen, Il

58. Principles of Plastic Surgery, Lutheran General Hospital
Quarterly Trauma Conference, November 9, 2005, Park Ridge, Il

59. Principles of Plastic Surgery, Continuing Medical Education, St.
Francis Hospital, November 15, 2005, Evanston, Il

60. Dressing for Success: A Seven Year Experience with Negative
Pressure Wound Therapy, Kinetic Concepts Inc, November 30, 2005,
Glenview, Il.

61. Breast Reconstruction: The Next Generation, Breast Tumor
Conference, Lutheran General Hospital, May 9, 2006.

62. Complex Wound Care: Skin Grafts, Flaps, and Reconstruction, The
Elizabeth D. Wick Symposium on Wound Care, Current Concepts in
Page 43 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 63 of 74

Advanced Healing:    An Update, Rush North Shore Medical Center,
November 4, 2006.

63. An Approach to Maxillofacial Trauma: Grand Rounds, Lutheran
General Hospital/Univ. of Illinois Metropolitan Group Hospital
Residency in General Surgery, November 9, 2006.

64. “From Paris to Park Ridge”, Northern Trust and Advocate Lutheran
General Hospital, Northern Trust Bank, June 7, 2007.

65. “Private Practice Plastic Surgery: A Seven Year Perspective,”
Grand Rounds, The University of Chicago, Section of Plastic Surgery.

66. “Meet the Experts on Breast Cancer,”         7th Annual Chicagoland Day
of Sharing, Sunday, April 13th, 2008

67. Gender Confirmation Surgey: Surgical Options and Decision-
Making, The University of Minnesota, Division of Human Sexuality, May
10, 2008, Minneapolis, Minnesota.

68. “Private Practice Plastic Surgery: A Seven Year Perspective,”
Grand Rounds, Loyola University, 2008 Section of Plastic Surgery.

69. “Management of Lower Extremity Trauma,” Grand Rounds, The
University of Chicago, Section of Plastic Surgery, October, 8, 2008.

70. “Concepts in Plastic Surgery: A Multi-Disciplinary Approach,”
Frontline Surgical Advancements, Lutheran General Hospital, November
1, 2008

71. “Surgical Techniques-New Surgical Techniques/Plastic
Surgery/Prosthetics,” Caldwell Breast Center CME Series, Advocate
Lutheran General Hospital, November 12, 2008

72. “Genetics: A Family Affair” Panel Discussion: Predictive
Genetic Testing, 23rd Annual Illinois Department of Public Health
Conference, Oak Brook Hills Marriott Resort, Oak Brook, Il, March 18,
2009

73. “Gender Confirmation Surgery” Minnesota TransHealth and Wellness
Conference, May 15, 2009, Metropolitan State University, Saint Paul,
MN.

74. “The Role of Plastic Surgery in Wound Care, “ Practical Wound
Care A Multidisciplinary Approach, Advocate Lutheran General
Hospital, October 9-10, 2009, Park Ridge, Il.

75. “In The Family,” Panel, General Session III, 2009 Illinois
Women’s Health Conference, Illinois Dept. of Health, Office of
Women’s Health October 28-29, 2009, Oak Brook, Il.
Page 44 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 64 of 74


76. “Patient Safety in Plastic Surgery,” The University of Chicago,
Section of Plastic Surgery, Grand Rounds, November 18, 2009.

77. “Compartment Syndrome,” 6th Annual Advocate Injury Institute
Symposium, Trauma 2009: Yes We Can!, November 19-20, 2009.

78. “Maxillofacial Trauma,” 6th Annual Advocate Injury Institute
Symposium, Trauma 2009: Yes We Can!, November 19-20, 2009.

79. “Management of Complex Lower Extremity Injuries,” Grand Rounds,
The Section of Plastic Surgery, The University of Chicago, December
16, 2009, Chicago, Il.

80. “Gender-Confirming MTF Surgery: Indications and Techniques,”
Working Group on Gender, New York State Psychiatric Institute, March
12, 2010

81. “Gender-Confirmation Surgery,” Minnesota Trans Health and
Wellness Conference, Metropolitan State University, St. Paul Campus,
May 14th, 2010

82. “Physical Injuries and Impairments,” Heroes Welcome Home The
Chicago Association of Realtors, Rosemont, Illinois, May 25th, 2010.

83. “Genetics and Your Health,” Hadassah Heals: Healing Mind,
Body, & Soul, Wellness Fair, 2010, August 29, 2010, Wilmette,
Illinois.

84. “GCS,” Southern Comfort Conference 2010, September 6-11, 2010,
Atlanta, GA.

85. “Gender Confirming Surgery,” The Center, The LGBT Community
Center, October 22, 2010 New York, NY.

86. “Gender Confirming Surgery,” the Center, The LGBT Community
Center, May 20, 2011, New York, NY.

87. “Gender Confirming Surgery,”        Roosevelt-St. Lukes Hospital, May
20, 2011, New York, NY

88. “Principles of Plastic Surgery,” Learn about Ortho, Lutheran
General Hospital, May 25, 2011, Park Ridge, Il.

89. “Forging Multidisciplinary Relationships in Private Practice,”
Chicago Breast Reconstruction Symposium 2011, September 9, 2011,
Chicago, Il



Page 45 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 65 of 74

90. “Gender Confirming Surgery,” Minnesota TransHealth and Wellness
Conference, Diverse Families: Health Through Community, September
10, 2011, Minneapolis, Minnesota

91. “Gender Confirming Surgery,” University of Chicago, Pritzker
School of Medicine, Anatomy Class, September 16, 2011, Chicago, Il

92. “Facial Trauma,” 8th Annual Advocate Injury Institute Symposium,
Trauma 2011: 40 years in the Making, Wyndham Lisle-Chicago, November
9-10, 2011

93. “Establishing a Community-Based Microsurgical Practice,”          QMP
Reconstructive Symposium, November 18-20, 2011, Chicago, Il

94. “Surgery for Gender Identity Disorder,” Grand Rounds, Dept. of
Obstetrics and Gynecology, Northshore University Health System,
December 7, 2011

95. “Managing Facial Fractures,” Trauma Grand Rounds, Lutheran
General Hospital, Park Ridge, Il July 17, 2012

96. “Principles of Transgender Medicine,” The University of Chicago
Pritzker School of Medicine, Chicago, Il, September 7, 2012

97. “State of the art breast reconstruction,” Advocate Health Care,
11th Breast Imaging Symposium, January 26, 2013, Park Ridge, Il.

98. “State of the art breast reconstruction,” Grand Rounds, Dept.
of Surgery, Mount Sinai Hospital, April 25, 2013, Chicago, Il.

99. “Getting under your skin: is cosmetic surgery right for you?”
Lutheran General Hospital community lecture series, May 7, 2013, Park
Ridge, Il.

100. “Gender Confirming Surgery,” University of Chicago, Pritzker
School of Medicine, Anatomy Class, September 27, 2013, Chicago, Il

101. “State of the Art Breast Reconstruction,” Edward Cancer Center,
Edward Hospital, October 22, 2013, Naperville, Il

102. “Transgender Medicine and Ministry,” Pastoral Voice, Advocate
Lutheran General Hospital, October 23, 2013, Park Ridge, Il

103. “Principles of Transgender Medicine and Surgery,” The
University of Illinois at Chicago College of Medicine, January 28,
2014, Chicago, Il

104. “Principles of Transgender Medicine and Surgery,” Latest
Surgical Innovations and Considerations, 22nd Annual Educational

Page 46 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 66 of 74

Workshop, Advocate Lutheran General Hospital, March 1, 2014, Park
Ridge, Il.

105. “Principles of Transgender Medicine: Gender Confirming
Surgery,” Loyola University Medical Center, March 12, 2014.

106. “Principles of Plastic Surgery,” Grand Rounds, Dept. of
Obstetrics and Gynecology, Lutheran General Hospital, September 12,
2014.

107. “Gender Confirmation Surgery,” The University of Chicago,
Pritzker School of Medicine, October 3, 2014

108. “Private Practice: Is There a Future?” The Annual Meeting of
The American Society of Plastic Surgical Administrators/The American
Society of Plastic Surgery Assistants, Chicago, Il, October 11, 2014.

109. “Private Practice: Is There a Future?” The Annual Meeting of
The American Society of Plastic Surgery Nurses, Chicago, Il, October
12, 2014.

110. “Gender Confirmation Surgery” Grand Rounds, The University of
Minnesota, Dept. of Plastic Surgery, Minneapolis, MN, October 29,
2014.

111. “Body Contour After Massive Weight Loss,” The Bariatric Support
Group, Advocate Lutheran General Hospital, February 5, 2015, Lutheran
General Hospital, Park Ridge, Il.

112. “Gender Confirmation Surgery,” The School of the Art Institute
of Chicago, February 1, 2015, Chicago, Il.

113. “Gender Confirmation Surgery,” The Community Kinship Life/Bronx
Lebanon Department of Family Medicine, Bronx, NY, March 6, 2015

114. “Gender Confirmation Surgery,” Educational Inservice, Lutheran
General Hospital, Park Ridge, Il, April 20, 2015

115. “Principles of Plastic Surgery, “ Surgical Trends, Lutheran
General Hospital, Park Ridge, Il, May 16, 2015

116. “Updates on Gender Confirmation Surgery, “ Surgical Trends,
Lutheran General Hospital, Park Ridge, Il, May 16, 2015

117. “Gender Confirmation Surgery,” Lurie Childrens’ Hospital,
Chicago, Il, May 18, 2015,Chicago, Il 2015.

118. “Gender Confirmation Surgery,” TransClinical Care and
Management Track Philadelphia Trans-Health Conference, June 5, 2015,
Philadelphia, Pa.
Page 47 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 67 of 74


119. “Gender Confirmation Surgery: A Fifteen Year Experience,”
Grand Rounds, The University of Minnesota, Plastic and Reconstructive
Surgery and the Program in Human Sexuality, July 30, 2015,
Minneapolis, Mn

120. “Gender Confirmation Surgery,” Grand Rounds, Tel Aviv Medical
Center, Tel Aviv, Israel, August 13, 2015

121. “Gender Confirmation Surgery,” Grand Rounds, University of
Illinois, Dept of Family Medicine, September 2, 2015

122. “Principles of Plastic Surgery,” Grand Rounds, St. Francis
Hospital, Evanston, Il September 18, 2015

123. “Gender Confirmation Surgery,” Midwest LGBTQ Health Symposium,
Chicago, Il, October 2, 2015

124. “Gender Confirmation Surgery,” Southern Comfort Conference,
Weston, Fl, October 3, 2015

125. “Surgical Transitions for Transgender Patients,” Transgender
Health Training Institute, Rush University Medical Center,
Chicago,Il, October 8, 2015

126. “Gender Confirmation Surgery,” The Transgender Health Education
Peach State Conference, Atlanta, GA, October 30, 2015

127. “Gender Confirmation Surgery,”        Weiss Memorial Medical Center,
November 4, 2015, Chicago, Il

128. “Gender Confirmation Surgery,” University of Illinois at
Chicago, Operating Room Staff Inservice, November 18, 2015, Chicago,
Il

129. “Gender Confirmation Surgery,” University of Illinois at
Chicago, Plastic Surgery and Urology Inservice, November 18, 2015,
Chicago, Il

130. “Gender Confirmation Surgery,”        Weiss Memorial Medical Center,
November 19, 2015, Chicago, Il

131. “Gender Confirmation Surgery,” Section of Plastic Surgery, The
University of Illinois at Chicago, January 13, 2016, Chicago, Il

132. “Gender Confirmation Surgery,” Dept. of Medicine, Louis A.
Weiss Memorial Hospital, February 18, 2016, Chicago, Il

133. “Gender Confirmation Surgery,” BCBSIL Managed Care Roundtable
March 2, 2016 Chicago, Il
Page 48 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 68 of 74


134. “Gender Confirmation Surgery-MtF,” Keystone Conference, March
10, 2016, Harrisburg, PA

135. “Gender Confirmation Surgery-FtM,” Keystone Conference, March
10, 2016, Harrisburg, PA

136. “Gender Confirmation Surgery,” Grand Rounds, Dept. of Ob-Gyn,
March 25, 2016, Lutheran General Hospital, Park Ridge, Il 60068

137. “Surgical Management of the Transgender Patient,” Spring
Meeting, The New York Regional Society of Plastic Surgeons, April 16,
2016, New York, NY

138. “A Three Step Approach to Complex Lower Extremity Trauma,”
University of Illinois at Chicago, April 27, 2016, Chicago, Il.

139. “Gender Confirmation Surgery,” Howard Brown Health Center, July
12, 2016, Chicago, Il

140. “Creating the Transgender Breast M-F; F-M”, ASPS Breast surgery
and Body Contouring Symposium, Santa Fe, NM, August 25-27, 2016

141. “Overview of Transgender Breast Surgery,” ASPS Breast surgery
and Body Contouring Symposium, Santa Fe, NM, August 25-27, 2016

142. “VTE Chemoprophylaxis in Cosmetic Breast and Body Surgery:
Science or Myth”, ASPS Breast surgery and Body Contouring Symposium,
Santa Fe, NM, August 25-27, 2016

143. “Gender Confirmation Surgery,” Gender Program, Lurie
Childrens’, Parent Group, September 20, 201, 467 W. Deming, Chicago,
Il

144. “Gender Confirmation Surgery,” The American Society of Plastic
Surgeons Expo, September 24, 2016, Los Angeles, CA

145. Transgender Surgery, Management of the Transgender Patient,
Female to Male Surgery, Overview and Phalloplasty, The American
College of Surgeons, Clinical Congress 2016 October 16-20,2016
Washington, DC

146. “Gender Confirmation Surgery,” The Department of Anesthesia,
The University of Illinois at Chicago, November 9, 2016

147. “Gender Confirmation Surgery,” The Division of Plastic Surgery,
The University of Illinois at Chicago, December 14, 2016

148. “Gender Confirmation Surgery,” Nursing Education, The
University of Illinois at Chicago, January 10, 2017
Page 49 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 69 of 74


149. “F2M-Radial Forearm Total Phalloplasty: Plastic Surgeon’s
Point of View,” The European Association of Urologists, Meeting of
the EAU Section of Genito-Urinary Reconstructive Surgeons (ESGURS),
London, United Kingdom, March 23-26, 2017

150. “Gender Confirmation Surgery,” Grand Rounds, The Department of
Surgery, The University of North Carolina, March 29, 2017.

151. “Transgender Facial Surgery,” The Aesthetic Meeting 2017 – 50
Years of Aesthetics - in San Diego, California April 27– May 2, 2017.

152. “Gender Confirmation Surgery: A New Surgical Frontier,” 15th
Annual Morristown Surgical Symposium Gender and Surgery, Morristown,
NJ, May 5, 2017.

153. “Gender Confirmation Surgery: A New Surgical Frontier,” Dept.
of Obstetrics and Gynecology, The Medical College of Wisconsin, May
24, 2017

154. “Gender Confirmation Surgery: A New Surgical Frontier,” Dept.
of Obstetrics and Gynecology, Howard Brown Health Center, August 8,
2017

155. “Current State of the Art: Gynecomastia,” ASPS Breast Surgery
and Body Contouring Symposium, San Diego, CA, August 10-12, 2017

156. “Gender Confirmation Surgery-An Overview,” ASPS Breast Surgery
and Body Contouring Symposium, San Diego, CA, August 10-12, 2017

157. “Gender Confirmation Surgery,” Grand Rounds, Dept. of
Obstetrics and Gynecology, The University of Chicago, August 25, 2017

158. “Gender Confirmation Surgery,” Wake Forest School of Medicine,
Transgender Health Conference, Winston-Salem, NC, September 28-29,
2017

159. “Phalloplasty,” Brazilian Professional Association for
Transgender Health, Teatro Marcos Lindenberg, Universidade Federal de
São Paulo (Unifesp), November 1-4, 2017

160. “Gender Confirmation Surgery,” Brazlian Professional
Association for Transgender Health/WPATH Session, Teatro Marcos
Lindenberg, Universidade Federal de São Paulo (Unifesp), November 1-
4, 2017

161. “Gender Confirmation Surgery,” The Division of Plastic Surgery,
The University of Illinois at Chicago, December 13, 2017, Chicago, Il


Page 50 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 70 of 74

162. “Gender Confirmation Surgery,” Gender and Sex Development
Program, Ann and Robert H. Lurie Children’s Hospital of Chicago,
December 18, 2017, Chicago, Il

163. “Transgender Breast Augmentation,” 34th Annual Atlanta Breast
Surgery Symposium, January 19-21, 2018, Atlanta, GA

164. “Top Surgery: Transmasculine Chest Contouring,” 34th Annual
Atlanta Breast Surgery Symposium, January 19-21, 2018, Atlanta, GA

165. “Gender Confirmation Surgery,” The 17th International Congress
of Plastic and Reconstructive Surgery in Shanghai, March 18-25, 2018,
Shanghai, China

166. “Gender Confirmation Surgery: Facial Feminization and
Metoidioplasty,” 97th Meeting of the American Association of Plastic
Surgeons, Reconstructive Symposium, April 7-10, 2018, Seattle, WA

167. Moderator: “Gender Confirmation Surgery: Top Surgery”, The
Annual Meeting of The American Society of Aesthetic Plastic Surgery,
April 26-May 1, 2018, New York, NY

168. “Gender Confirmation Surgery,” Econsult monthly meeting, Dept.
of Veterans’ Affaris, May 24, 2018

169. “Gender Confirmation Surgery,” Transgender Care Conference:
Improving Care Across the Lifespan, Moses Cone Hospital, Greensboro,
NC, June 8, 2018

170. “WPATH State of the Art,” 1st Swiss Consensus Meeting on the
Standardization of Sex Reassignment Surgery, The University of Basel,
August 31, 2018-September 1, 2018
171. “Facial Feminiztion Surgery: The New Frontier?” 1st Swiss
Consensus Meeting on the Standardization of Sex Reassignment Surgery,
The University of Basel, August 31, 2018-September 1, 2018

172. “Current Techniques and Results in Mastectomies,” 1st Swiss
Consensus Meeting on the Standardization of Sex Reassignment Surgery,
The University of Basel, August 31, 2018-September 1, 2018

173. “Gender Confirmation Surgery,” The University of Chicago,
Pritzker School of Medicine, September 7, 2018, Chicago, Il.

174. The Business End: Incorporating Gender Confirmation Surgery,
Plastic Surgery The Meeting, Annual Meeting of The American Society
of Plastic Surgeons, September 29, 2018, Chicago, Il

175. Body Contouring in Men, Gynecomastia, Plastic Surgery The
Meeting, Annual Meeting of The American Society of Plastic Surgeons,
September 30, 2018, Chicago, Il
Page 51 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 71 of 74


176. Moderator: Breast Augmentation and Chest Surgery in Gender
Diverse Individuals, Plastic Surgery The Meeting, Annual Meeting of
The American Society of Plastic Surgeons, October 1, 2018, Chicago,
Il

177. Moderator: Aesthetic Surgery of The Male Genitalia, Plastic
Surgery The Meeting, Annual Meeting of The American Society of
Plastic Surgeons, October 1, 2018, Chicago, Il

178. Moderator: Gender Confirmation Surgeries: The Standards of
Care and Development of Gender Identity, Plastic Surgery The Meeting,
Annual Meeting of The American Society of Plastic Surgeons, October
1, 2018, Chicago, Il

179. The Center for Gender Confirmation Surgery Lecture Series,
“Introduction to Gender Confirmation Surgery,” Weiss Memorial
Hospital, October 17, 2018, Chicago, Il

180. Institute 3: Gender Dysphoria Across Development:
Multidisciplinary Perspectives on the Evidence, Ethics, and Efficacy
of Gender Transition, Gender Confirming Care in Adolescence:
Evidence, Timing, Options, and Outcomes, The American Academy of
Child and Adolescent Psychiatry, 65th Annual Meeting, October 22-27,
2018, Seattle, WA

181. Gender Confirmation Surgery, Combined Endocrine Grand Rounds,
The University of Illinois at Chicago, Rush University, Cook County
Hospital, January 8, 2019

182. Gender Confirmation Surgery: An Update, Division of Plastic
Surgery, The University of Illinois at Chicago, January 23, 2019

183. Gender Confirmation Surgery from Top to Bottom: A 20 Year
Experience, Grand Rounds, The Department of Surgery, Ochsner Health
System, January 30, 2019, New Orleans, LA

184. Master Series of Microsurgery: Battle of the Masters
One Reconstructive Problem – Two Masters with Two Different
Approaches, Gender Affirmation, Male-to-Female Vaginoplasty:
Intestinal Vaginoplasty, The American Society for Reconstructive
Microsurgery, Palm Desert, California, February 2, 2019

185. Gender Confirmation Surgery: From Top to Bottom, The
University of Toronto, Toronto, Canada, February 21, 2019

186. Gender Confirmation Surgery: Where are We, The University of
Toronto, Toronto, Canada, February 21, 2019


Page 52 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 72 of 74

187. Professors’ Rounds: Gender Confirmation Surgery: A Twenty
Year Experience, Princess Margaret Hospital, Toronto, Canada,
February 22, 2019

188. A 3 Step Approach to Lower Extremity Trauma, Plastic Surgery at
The Red Sea, Eilat, Israel, March 6-9, 2019.

189. Gender Surgery: Where are We Now?, Plastic Surgery at The Red
Sea, Eilat, Israel, March 6-9, 2019.

190. Gender Confirmation Surgery, A Single Surgeon’s 20 Year
Experience, Plastic Surgery at The Red Sea, Eilat, Israel, March 6-9,
2019.

191. Gender Confirmation Surgery: Where We Have Been and Where We
Are Going, Grand Rounds, The University of Chicago, Section of
Plastic Surgery, March 13, 2019

192. Gender Confirmation Surgery: From Top To Bottom, Resident Core
Curriculum Conference, The University of Chicago, Section of Plastic
Surgery, March 13, 2019.

193. “Gender Confirmation Surgery,” WPATH/AMSA Medical School Trans
Health Elective, Webinar, March 13, 2019

194. Robotic Vaginoplasty: An Alternative to Penile Inversion
Vaginoplasty in Cases of Insufficient Skin, Vaginal Stenosis, and
Rectovaginal Fistula. The European Professional Association for
Transgender Health, April 9-13, Rome, Italy

195. Current State of Gender-Affirming Surgery in the US and Beyond,
Gender-affirming genital surgery presented by the American Urologic
Association in collaboration with the Society for Genitourinary
Reconstructive Surgeons (GURS), May 2, 2019, Chicago, Il

196. Surgical Training-How Can I get it, The Aesthetic Meeting 2019,
New Orleans, LA, May 20, 2019

197. What is the Standard of Care in This New Frontier, The
Aesthetic Meeting 2019, New Orleans, LA, May 20, 2019

198. The 20th Annual Chicago Orthopedic Symposium, August 15-18, 2019,
Chicago, Il “Soft Tissue Defects-Getting Coverage”

199. Gender Confirmation Sugery, The Potocsnak Family Division of
Adolescent and Young Adult Medicine, Ann & Robert H. Lurie Children’s
Hospital of Chicago, August 19, 2019



Page 53 of 55
  Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 73 of 74

200. Anatomy, Embryology, and Surgery, The University of Chicago,
First Year Medical Student Anatomy Lecture, September 9, 2019, The
University of Chicago, Chicago, Il.

201. Gender Confirmation Surgery, Howard Brown Health Center Gender
Affirming Learning Series, September 13, 2019, Chicago, Il.

202. Moderator, Patient Selection in Gender Affirming Survey
Surgery, 88th Annual Meeting of The American Society of Plastic
Surgeons, September 20-23, 2019, San Diego, CA

203. Breast Augmentation in Transwomen: Optimizing Aesthetics and
Avoiding Revisions, 88th Annual Meeting of The American Society of
Plastic Surgeons, September 20-23, 2019, San Diego, CA

204. Breast Reconstruction, State of the Art, NYU-Langone Health,
NYU School of Medicine, Standards of Care and Insurance Coverage,
Saturday, November 23, 2019, New York, NY.

205. ASRM Masters Series in Microsurgery: Think Big, Act Small:
The Building Blocks for Success, “Building a Microsurgery Private
Practice from the Ground Up”, 2020 ASRM Annual Meeting, Ft.
Lauderdale, Florida, January 10-14, 2020

206. ASPS/ASRM Combined Panel II: Gender Affirmation Surgery:
Reconstruction Challenges of Function and Sensation, 2020 ASRM Annual
Meeting, Ft. Lauderdale, Florida, January 10-14, 2020

207. Rush University Medical Center, Division of Urology, Grand
Rounds, “Gender Confirmation Surgery: A Single Surgeon’s
Experience,” January 22, 2020

208. Rush University Medical Center, Department of General Surgery,
Grand Rounds, “Gender Confirmation Surgery: A Single Surgeon’s
Experience,” February 5, 2020.

209. WPATH/AMSA (American Medical Association) Gender Scholar
Course, Webinar, March 11, 2020

210. Rush University Medical Center, Division of Plastic Surgery,
Weekly Presentation, Gender Confirmation Surgery: Can a Surgeon
Provide Informed Consent?, April 29, 2020

211. Legal Issues Faced by the Transgender Community, ISBA Standing
Committee on Women and The Law and the ISBA Standing Committee on
Sexual Orientation and Gender Identity, Co-Sponsored by the National
Association of Women Judges District 8, Live Webinar, May 28, 2020

212. Principles of Transgender Surgery, National Association of
Women’s Judges, District 8, Webinar, June 4, 2020
Page 54 of 55
   Case 4:20-cv-00335-SHR Document 5-5 Filed 08/06/20 Page 74 of 74


213. Gender-Affirming Surgery, National Association of Women’s
Judges, District 8, Webinar, July 8, 2020




Page 55 of 55
